  Case 19-27718        Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22           Desc Main
                                 Document      Page 1 of 184




Chad C. Rasmussen (13847)
ALPINA LEGAL
2230 N University Pkwy, Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for CASCADE COLLECTIONS LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH


 In re:                                                  Case No. 19-27718 (Ch. 13)

 DESARAE LASHAE PEARSON,                                 Judge: R. Kimball Mosier

                 Debtor.


    CREDITOR CASCADE COLLECTIONS LLC’S UNSWORN DECLARATION OF
      STATEMENT OF FACTS IN SUPPORT OF ITS MOTION FOR RULE 9011
                         SANCTIONS (DOC 26)


          CASCADE COLLECTIONS LLC (“Cascade”), by and through counsel of Alpina Legal,

and pursuant to this Court’s direction at its October 14, 2020 hearing regarding Debtor’s

Objection to Claim No. 1 and Claim No. 6 Filed on Behalf of Cascade Collections, LLC (Doc.

21) and amended Objection to Claim No. 6 (Doc. 35), provides this updated statement of facts

via unsworn declaration of its counsel Chad C. Rasmussen, in support of its Motion for Rule

9011 Sanctions (Doc. 26):

                                   STATEMENT OF FACTS

   1. On or about July 10, 2012, Cascade entered into a Collection Agreement and Assignment

          of Accounts (“Collection Agreement”) with Titanium Funds LLC. Attached hereto as



                                                1
Case 19-27718     Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22              Desc Main
                             Document      Page 2 of 184




    Exhibit A is an unredacted copy of the Collection Agreement and Assignment of

    Accounts; see Declaration of Chad C. Rasmussen (attached hereto as Exhibit B), ¶ 3.

 2. The Collection Agreement states in part:

        a) Cascade “shall have the right and absolute discretion to use whatever lawful

           means it deems appropriate in order to collect and recover such debts” (see para.

           1);

        b) It “in no way creates an agency relationship between the Parties, and the

           relationship created is one of independent contractor” (see para. 2);

        c) Titanium Funds LLC “hereby assigns all of its rights and interests in any and all

           accounts placed for collection to” Cascade Collections” (see para. 4); and

        d) “Such assignment gives Collector the legal right to collect on the accounts, settle

           and compromise the accounts (pursuant to this agreement), bring suit against the

           account debtors in its own name, and to otherwise use any and all lawful means it

           deems necessary and absolute discretion to recover the monies due under the

           accounts” (see para. 4). See Exhibit A.

 3. Upon information and belief, prior to May 14, 2020, Debtor’s counsel Matthew

    Broadbent had no factual basis to believe that the Collection Agreement did not provide

    for this information. See Exhibit B, ¶ 4.

 4. On or about September 13, 2012 Titanium Funds LLC assigned an account of Debtor to

    Cascade under the Collection Agreement. See Exhibit B, ¶ 5.

 5. On December 16, 2012 Debtor was served with process in a lawsuit filed by Cascade

    against her in order to collect on her account in the Salt Lake City Dept. of the Third



                                                2
Case 19-27718       Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                              Document      Page 3 of 184




    Judicial District Court, Salt Lake Count, State of Utah, which was assigned case no.

    129918006 (the “Lawsuit”). Attached hereto as Exhibit C is a copy of the proof of

    service in the Lawsuit.

 6. The proof of service in the Lawsuit reflects personal service upon Debtor. See Exhibit C.

 7. On February 11, 2013 judgment was entered against Debtor in the Lawsuit. Attached

    hereto as Exhibit D is a copy of the judgment entered in the Lawsuit.

 8. Debtor did not appeal the judgment in the Lawsuit.

 9. Notice of the judgment that Cascade obtained in the Lawsuit was also given to Debtor via

    mail on February 11, 2013 and June 23, 2014. See Exhibit B, ¶ 10; Attached hereto as

    Exhibit E is a copy of a notice of judgment and separate motion that included a copy of

    the judgment.

 10. Prior to Debtor’s filing this instant bankruptcy case, Debtor had previously filed for and

    obtained, through counsel Matthew Broadbent, a discharge in a Chapter 7 case, assigned

    case no 16-24465 (the “2016 Chapter 7 Bankruptcy Case”), such discharge was entered

    on August 31, 2016. See Exhibit B, ¶ 13

 11. Debtor’s bankruptcy schedules in the 2016 Chapter 7 Bankruptcy Case failed to list or

    include Cascade. Attached hereto as Exhibit F is a copy of the bankruptcy schedules

    filed by Defendant in her 2016 Chapter 7 Bankruptcy Case.

 12. Schedules D and E/F of Debtor’s bankruptcy schedules in the 2016 Chapter 7 Bankruptcy

    Case, which listed her creditors, fail to list or include Cascade. See Exhibit F, pp. 12–36

    (of 58).




                                              3
Case 19-27718     Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                             Document      Page 4 of 184




 13. Prior to June 21, 2017, Cascade never received notice of Defendant’s 2016 Chapter 7

    Bankruptcy Case, and only received knowledge of it in December, 2017, when notice

    was given to Cascade’s attorney. See Exhibit B, ¶¶ 14–15.

 14. Debtor’s bankruptcy schedules in the 2016 Chapter 7 Bankruptcy Case do list the

    predecessor in interest of Debtor’s account: Titanium Funds LLC. See Exhibit F, p. 33

    (of 58).

 15. On or about February 28, 2018, Cascade obtained a bench warrant against Debtor in the

    Lawsuit based on her failure to comply with an order of the court. Attached hereto as

    Exhibit G is a copy of the Bench Warrant.

 16. On or about September 25, 2018, Debtor, through counsel other than Matthew Broadbent,

    filed a motion to quash the Bench Warrant issued in the Lawsuit alleging that her 2016

    Chapter 7 Bankruptcy Case discharged the judgment that was entered in the state court

    case and that Cascade’s collection efforts in the state court case violated the 2016 Chapter

    7 Bankruptcy Case’s discharge order and injunction. Attached hereto as Exhibit H is a

    copy of the Motion to Quash.

 17. In Debtor’s 2016 Chapter 7 Bankruptcy Case, Debtor, through her current counsel

    Matthew Broadbent, filed a motion to reopen (the “Motion to Reopen No. 1”) her case on

    January 1, 2019 wherein she attempted to reopen the case to include Cascade as a listed

    creditor. Attached hereto as Exhibit I is a copy of the Motion to Reopen No. 1.

 18. On January 28, 2019 Cascade filed an objection to the Motion to Reopen No. 1.

    Attached hereto as Exhibit J is a copy of the Objection to the Motion to Reopen No. 1.

 19. Debtor’s Motion to Reopen No. 1 was then withdrawn on March 18, 2019.



                                             4
Case 19-27718      Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22           Desc Main
                              Document      Page 5 of 184




 20. On January 15, 2019, the court in the Lawsuit denied Debtor’s Motion to Quash and

    ruled, in pertinent part, as follows:

        a) Defendant was personally served with a summons and complaint in this case as
           evidenced by the summons on return filed in this case.
        b) Defendant has failed to show by clear and convincing evidence that she was not
           personally served with a summons and complaint in this case.
        c) Plaintiff obtained a judgment against Defendant and became her judgment
           creditor on February 11, 2013, and notice of the judgment was given to her.
        d) Over three years after judgment was entered against her, Defendant filed a
           petition for bankruptcy in the Utah Bankruptcy Court, which was assigned case
           number 16-24465.
        e) Plaintiff was not listed as a creditor in her bankruptcy case, although the original
           creditor of the debt the judgment was based upon was listed by Defendant in her
           bankruptcy.
        f) As Defendant’s judgment creditor, Plaintiff should have been listed in and given
           notice by Defendant of her bankruptcy case.
        g) On August 31, 2016, Defendant obtained a discharge in her bankruptcy case.
        h) Plaintiff did not have notice of Defendant’s bankruptcy case prior to the deadline
           of filing proofs of claim of June 21, 2017.
        i) Plaintiff first received notice of Defendant’s bankruptcy case on December 20,
           2017 and therefore Plaintiff did not have notice in time to file a proof of claim by
           the June 21, 2017 deadline.
        j) Pursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s bankruptcy
           does not cover the judgment Plaintiff obtained against her in this case and,
           accordingly, the discharge injunction is not applicable to Plaintiff. Attached hereto
           as Exhibit K is a copy of the state court’s January 15, 2019 Order.

 21. On April 11, 2019, Debtor, through counsel Matthew Broadbent, filed a second motion to

    reopen (the “Motion to Reopen No. 2”) in the 2016 Chapter 7 Bankruptcy Case wherein

    she attempted to reopen the case to determine the dischargeability of the judgment

    Cascade obtained against her in the Lawsuit. Attached hereto as Exhibit L is a copy of

    the Motion to Reopen No. 2.

 22. On April 12, 2019 Cascade filed an objection to Motion to Reopen No. 2. Attached

    hereto as Exhibit M is a copy of this Objection to Motion to Reopen No. 2.




                                             5
    Case 19-27718         Doc 50      Filed 10/28/20 Entered 10/28/20 20:51:22                     Desc Main
                                      Document      Page 6 of 184




     23. On April 19, 2029 Debtor, through counsel Matthew Broadbent, filed a reply in support

        of her Motion to Reopen No. 2. Attached hereto as Exhibit N is a copy of the Reply.

     24. On May 13, 2019, this Court in the 2016 Chapter 7 Bankruptcy Case heard Debtor’s

        Motion to Reopen No. 2.

     25. At the May 13, 2019 hearing, this Court denied the Debtor’s Motion to Reopen No. 2 and

        stated, in pertinent part:

             a) “I looked at the documents that were filed. I don’t see how I can get around the
                finding of the third district court that the debt evidenced by the default judgment
                is not discharged in this bankruptcy… The Rooker-Feldman doctrine requires this
                federal court to give full faith and credit to any final order of the state court and to
                not in any way, shape, or form modify or otherwise act as an appellate court to the
                orders or judgments entered by a state court… [T]he debt in issue is one
                evidenced by the default judgment in favor of Cascade Collections LLC. All of
                the other transfers, transactions, machinations, etc. involving Titanium and any
                other entity are superseded by the entry of the default judgment. I can’t go back
                and revisit how or why Cascade obtained a default judgment; whether that was
                appropriate; whether all of the applicable provisions were required. There is a
                final non-appealable judgment and that’s the debt the Court has to deal with. I
                couple that with the order of the third district court on the Order on Motions to
                Quash Bench Warrants, Strike Affidavits, Substitute Declarations for Affidavits
                that was entered on January 15, 2019 that includes the specific findings that not
                only support the validity of the default judgment but go on further to make
                specific findings as to the lack of notice to the creditor of the bankruptcy filing;
                that the discharge entered did not cover the judgment plaintiff obtained; and that
                the discharge injunction is not applicable… I’m going to find that even if I did
                reopen the case, there is no relief that could be afforded in connection with the
                debt evidenced by the default judgment in favor of Cascade… I’m bound by these
                findings, and I don’t see any basis to ignore them or to question their validity or
                whether the state court had jurisdiction to enter them. It appears the debtor was
                represented; that they were litigated; that the court made specific findings and I
                am bound, perhaps moreso then even the debtor, by these findings. I can’t
                make alternate findings that change that.” See Docket No. 35, Case No. 16-
                24465, Hearing Audio, dated May 13, 2019. (Bold emphasis added); see also
                Exhibit O, a pdf with the audio of this hearing imbedded.1

1
 This is a transcription provided by Cascade’s counsel. A pdf with the audio of the hearing imbedded is attached
hereto as Exhibit “N.” Alternatively, the Court can access Doc. 35 from case no. 16-24465 to access the audio
recording.


                                                         6
Case 19-27718      Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                              Document      Page 7 of 184




 26. Both the state court and this Court have already ruled on the issue of whether Debtor’s

    2016 Chapter 7 Bankruptcy Case discharged Cascade’s judgment obtained in the

    Lawsuit. See Exhibits K and O.

 27. The state court in the Lawsuit has ruled that “Pursuant to 11 U.S.C. 523(a)(3), the

    discharge entered in [Debtor’s 2016 Chapter 7 Bankruptcy Case] does not cover the

    judgment [Cascade] obtained against her in this case [the Lawsuit] and, accordingly, the

    discharge injunction is not applicable to [Cascade].” See Exhibit K, ¶ 10.

 28. This Court, in the 2016 Chapter 7 Bankruptcy Case has ruled that “the discharge entered

    did not cover the judgment plaintiff obtained; and that the discharge injunction is not

    applicable... [and] I’m bound by these findings.” See Exhibit N.

 29. On May 14, 2020, Debtor, through counsel Matthew Broadbent, filed her Objection

    (Doc. 21) in this instant bankruptcy case.

 30. The Objection sought to disallow both Claim No. 1 and Claim No. 2.

 31. Claim No. 1 lists Alpina Legal as the Creditor whereas Claim No. 6 lists Cascade as the

    creditor. See Exhibit B, ¶ 16.

 32. Claim No. 1 erroneously listed Cascade’s attorney’s law firm Alpina Legal as the

    creditor. See Exhibit B, ¶ 17.

 33. Due to this error Claim No. 1 was withdrawn on December 9, 2019 and Claim No. 6 was

    simultaneously filed listing Cascade as the Creditor. Exhibit B, ¶ 18.

 34. Claim No. 1 was withdrawn 157 days prior to Debtor’s counsel’s filing of the Objection.

    Exhibit B, ¶ 19.




                                              7
Case 19-27718      Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22           Desc Main
                             Document      Page 8 of 184




 35. Debtor’s Objection, made through her same counsel, Matthew Broadbent, as that in the

    2016 Chapter 7 Bankruptcy Case, states that “Claim 1 and Claim 6 are invalid because

    the underlying Debt was discharged in the 2016 Bankruptcy Case.” See Doc. 21, ¶ 22.

 36. Debtor’s Objection, made through her same counsel, Matthew Broadbent, as that in the

    2016 Chapter 7 Bankruptcy Case, states that “Claim 1 or Claim 6 is invalid because the

    Claims are duplicates.” See Doc. 21, ¶ 23.

 37. Upon information and belief Debtor’s counsel Matthew Broadbent has failed to conduct

    an inquiry reasonable under the circumstances prior to and in filing the Objection. See

    Exhibit B, ¶¶ 20–24.

 38. Upon information and belief, if an inquiry was conducted by Debtor’s counsel Matthew

    Broadbent prior to and in filing the Objection, Debtor’s counsel willfully and knowingly

    made the legal argument that Cascade’s Claim No. 6 was invalid because it was

    discharged in the 2016 Chapter 7 Bankruptcy Case. See Exhibit B, ¶¶ 20–24.

 39. Upon information and belief, when filing the Objection, Debtor’s counsel willfully and

    knowingly failed to provide to this Court a copy of the January 15, 2019 Order issued in

    the Lawsuit. See Exhibit B, ¶¶ 20–24.

 40. Upon information and belief, if an inquiry was conducted by Debtor’s counsel Matthew

    Broadbent prior to and in filing the Objection, Debtor’s counsel willfully and knowingly

    made the legal argument that Cascade’s Claim No. 6 was a duplicate of Claim No. 1

    despite Claim No. 1 having been previously withdrawn. See Exhibit B, ¶¶ 20–24.




                                             8
Case 19-27718      Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                              Document      Page 9 of 184




 41. Upon information and belief, when filing the Objection, Debtor’s counsel willfully and

    knowingly failed to notify the Court that Claim No. 1 had been withdrawn. See Exhibit

    B, ¶¶ 20–24.

 42. On May 15, 2020, Cascade served its Motion for Rule 9011 Sanctions (Doc. 26) via

    email and first-class mail upon Debtor’s counsel Matthew Broadbent. See Exhibit B, ¶

    25.

 43. On June 12, 2020, Cascade filed with the Court its Motion for Rule 9011 Sanctions (Doc.

    26).

 44. Debtor’s counsel Matthew Broadbent amended the Objection on July 28, 2020 (see Doc.

    35), approximately 74 days after the date of service of Cascade’s Motion for Rule 9011

    Sanctions (Doc. 26). See Exhibit B, ¶ 25.

 45. Debtor’s Objection has required Cascade to research the issues, facts, and law

    surrounding the Objection, to respond to the Objection, to prepare, serve, and file its

    motion for sanctions, to participate in the hearings held on June 24, 2020, July 15, 2020,

    July 29, 2020, September 9, 2020, and October 14, 2020on the Objection, and to prepare,

    file, and serve the original statement of facts (Doc. 29) and this updated Statement of

    Facts. See Exhibit B, ¶ 27.

 46. This has amounted to Cascade expending time and resources and incurring expenses that

    it believes it otherwise would not have to but for the Objection. See Exhibit B, ¶ 28.

 47. Cascade’s attorney has spent a total of 22.9 hours to date related to responding to the

    Objection and its motion for sanctions. See Exhibit B, ¶ 29.




                                              9
  Case 19-27718       Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                                 Document      Page 10 of 184




   48. Cascade believes that Debtor’s Objection is frivolous, has been presented for the

       improper purpose to harass Cascade, and has needlessly increased the cost of litigation

       for Cascade. See Exhibit B, ¶ 30.

I declare under criminal penalty of the State of Utah that the foregoing is true and correct.

Respectfully submitted this 28th day of October, 2020 at Provo, UT.

                                                      /s/ Chad C. Rasmussen
                                                      Chad C. Rasmussen
                                                      Attorney for Cascade Collections LLC




                                                 10
  Case 19-27718       Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                Document      Page 11 of 184




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of October, 2020, I sent a copy of the foregoing
Unsworn Declaration of Statement of Facts via the Electronic Case Filing System to the
following:

Matthew K. Broadbent
matt@vannovalegal.com,
vannova.ecf@gmail.com;broadbentmr74548@notify.bestcase.com;vannovalegal@ecf.courtdrive
.com;encoreresss.inbound@gmail.com;ecfarchive@vannovalegal.com

Lon Jenkins tr
ecfmail@ch13ut.org, lneebling@ch13ut.org

United States Trustee
USTPRegion19.SK.ECF@usdoj.gov

                                                     /s/ Chad C. Rasmussen
                                                     Chad C. Rasmussen




                                                11
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 12 of 184




  Exhibit “A”
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 13 of 184
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 14 of 184
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 15 of 184
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 16 of 184
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 17 of 184




   Exhibit “B”
  Case 19-27718          Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22              Desc Main
                                    Document      Page 18 of 184




Chad C. Rasmussen (13847)
ALPINA LEGAL
2230 N University Pkwy, Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for CASCADE COLLECTIONS LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


 In re:                                                        Case No. 19-27718 (Ch. 13)

 DESARAE LASHAE PEARSON,                                       Judge: R. Kimball Mosier

                  Debtor.


                            DECLARATION OF CHAD RASMUSSEN


          The Declarant, Chad Rasmussen, declares upon oath as follows:

   1. The statements in this Declaration are based upon my own personal knowledge and I am

          competent to testify to the matters stated herein.

   2. I am an attorney at Alpina Legal and I represent Cascade Collections LLC (“Cascade”).

   3. On or about July 10, 2012, Cascade entered into a Collection Agreement and Assignment

          of Accounts (“Collection Agreement”) with Titanium Funds LLC. Attached as Exhibit A

          to “CREDITOR CASCADE COLLECTIONS LLC’S UNSWORN DECLARATION OF

          STATEMENT OF FACTS IN SUPPORT OF ITS MOTION FOR RULE 9011

          SANCTIONS (DOC 26)” is a true and correct copy of the Collection Agreement.

   4. I have represented Cascade in all matters related to the Debtor and her Objection,

          including in state court proceedings and in another bankruptcy case of hers. In doing so I

                                                    1
Case 19-27718     Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                             Document      Page 19 of 184




    have interacted with Debtor’s counsel, including Matthew Broadbent. At no time prior to

    the date of this Declaration and Cascade’s Statement of Facts have I heard or seen

    anything from Debtor’s counsel Matthew Broadbent regarding any factual basis to

    believe that the Collection Agreement did not contain the following information:

        a) That Cascade “shall have the right and absolute discretion to use whatever lawful

           means it deems appropriate in order to collect and recover such debts” (see para.

           1);

        b) That the Collection Agreement “in no way creates an agency relationship between

           the Parties, and the relationship created is one of independent contractor” (see

           para. 2);

        c) That Titanium Funds LLC “hereby assigns all of its rights and interests in any and

           all accounts placed for collection to” Cascade Collections” (see para. 4); and

        d) That “such assignment gives Collector the legal right to collect on the accounts,

           settle and compromise the accounts (pursuant to this agreement), bring suit

           against the account debtors in its own name, and to otherwise use any and all

           lawful means it deems necessary and absolute discretion to recover the monies

           due under the accounts” (see para. 4).

 5. On or about September 13, 2012 Titanium Funds LLC assigned an account of Debtor to

    Cascade under the Collection Agreement after it sent a report that included an account

    identifying Debtor and the amounts related to the debt owing thereunder.

 6. Alpina Legal was hired by Cascade to collect amounts owed under Debtor’s account that

    had been assigned to Cascade by Titanium Funds LLC.



                                             2
Case 19-27718      Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                             Document      Page 20 of 184




 7. On December 16, 2012 Alpina Legal caused Debtor to be served with process in a

    lawsuit filed by Cascade against her in order to collect on her account in the Salt Lake

    City Dept. of the Third Judicial District Court, Salt Lake Count, State of Utah, which was

    assigned case no. 129918006 (the “Lawsuit”).

 8. On February 11, 2013 judgment was entered against Debtor and in favor of Cascade in

    the Lawsuit.

 9. Debtor did not appeal the judgment in the Lawsuit.

 10. Notice of the judgment Cascade obtained in the Lawsuit was given to Debtor via mail on

    February 11, 2013 and June 23, 2014. On February 11, 2013 a Notice of Judgment was

    served upon her and that included a copy of the judgment. On June 23, 2014 a Motion

    was served upon her and that also included a copy of the judgment.

 11. Cascade’s collection efforts to recover the judgment include filing and serving a motion

    to identify the employment of Defendant, and filing motions for Supplemental Orders.

 12. Cascade has also made three separate requests to the Utah Department of Workforce

    Services to discover Debtor’s employment on July 9, 2014, November 12, 2014, and May

    18, 2015, all in efforts of being able to garnish wages to collect the judgment.

 13. In 2016 Debtor filed for and obtained, through counsel Matthew Broadbent, a discharge

    in a Chapter 7 case, assigned case no 16-24465 (the “2016 Chapter 7 Bankruptcy Case”);

    Discharge was entered on August 31, 2016.

 14. Alpina Legal did not receive any type of notice of Debtor’s 2016 bankruptcy until

    December 20, 2017, when Debtor’s bankruptcy counsel’s office emailed me a Notice of

    Filing. This was the first notice Alpina Legal or Cascade received, and this was received



                                             3
Case 19-27718      Doc 50      Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                               Document      Page 21 of 184




    after June 21, 2017, the deadline to file a proof of claim. A copy of such email notice is

    attached hereto as Exhibit 1.

 15. Prior to June 21, 2017, Cascade never received notice of Defendant’s 2016 bankruptcy.

 16. Alpina Legal filed two claims in Debtor’s currently pending bankruptcy case. Claim No.

    1 lists Alpina Legal as the Creditor whereas Claim No. 6 lists Cascade as the creditor.

 17. On Claim No. 1 Alpina Legal erroneously listed Cascade’s attorney’s law firm Alpina

    Legal as the “creditor.”

 18. Due to this error I withdrew Claim No. 1 on December 9, 2019 and Claim No. 6 was

    simultaneously filed listing Cascade as the “creditor.”

 19. Claim No. 1 was withdrawn 157 days prior to Debtor’s counsel’s filing of the Objection.

 20. Given the prior filings and pleadings in the state court case and before this Court, it is my

    belief that because Debtor’s counsel Matthew Broadbent was involved in making these

    filings or had knowledge of these filings he has failed to conduct an inquiry reasonable

    under the circumstances prior to and in filing the Objection.

 21. Given the prior filings and pleadings in the state court case and before this Court, it is my

    belief that because and despite the fact that Debtor’s counsel Matthew Broadbent was

    involved in making these filings or had knowledge of these filings that he willfully and

    knowingly made the legal argument that Cascade’s Claim No. 6 was discharged in

    Debtor’s 2016 bankruptcy.

 22. Given the prior filings and pleadings in the state court case and before this Court, it is my

    belief that because and despite the fact that Debtor’s counsel Matthew Broadbent was

    involved in making these filings or had knowledge of these filings that he willfully and



                                               4
Case 19-27718      Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22              Desc Main
                              Document      Page 22 of 184




    knowingly failed to provide a copy to this Court in this case a copy of the January 15,

    2019 Order issued in the state court case.

 23. Given the filings in this case, if an inquiry was conducted by Debtor’s counsel Matthew

    Broadbent prior to and in filing the Objection, it is my belief that he willfully and

    knowingly made the legal argument that Cascade’s Claim No. 6 was a duplicate of Claim

    No. 1 despite Claim No. 1 having been withdrawn.

 24. Given the filings in this case, it is my belief that Debtor’s counsel Matthew Broadbent

    willfully and knowingly failed to notify the Court that Claim No. 1 has been withdrawn.

 25. On May 15, 2020, I served Cascade’s Motion for Rule 9011 Sanctions (Doc. 26) via

    email and first-class mail upon Debtor’s counsel Matthew Broadbent.

 26. On July 28, 2020, Debtor’s counsel Matthew Broadbent filed an amended Objection

    (Doc. 35).

 27. Debtor’s Objection has required me, as Cascade’s attorney, to research the issues, facts,

    and law surrounding the Objection, to respond to the Objection and the amended

    Objection, to prepare, serve, and file its motion for sanctions, to participate in the

    hearings held on June 24, 2020, July 15, 2020, July 29, 2020, September 9, 2020, and

    October 14, 2020 on the Objection, and to prepare, file, and serve two separate Statement

    of Facts.

 28. This has amounted to my expending time and resources and incur expenses for Cascade

    that I believe Cascade otherwise would not have to be responsible for but for the

    Objection.

 29. I have expended a total of at least 22.9 hours doing the following activities related to the

    Objection:

                                               5
Case 19-27718   Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22           Desc Main
                           Document      Page 23 of 184




      a) On May 15, 2020, 1.1 hours in receiving and reviewing the Objection and

         beginning the drafting of Cascade’s response;

      b) On May 15, 2020, 3.6 hours in researching and drafting the Motion for Sanctions

         and serving the Motion upon Debtor’s counsel;

      c) On June 1, 2020, 0.6 hours in finalizing Cascade’s response to the Objection and

         filing and serving the response;

      d) On June 24, 2020, 0.7 hours in preparing for and participating in the preliminary

         hearing on the Objection via telephone;

      e) On June 25, 2020, 0.6 hours in drafting Cascade’s first Statement of Facts; and

      f) On June 26, 2020, 3.2 hours in drafting, completing, filing, and serving Cascade’s

         Statement of Facts;

      g) On July 15, 2020, 0.6 hours in preparing for and participating in the Court’s

         hearing via telephone;

      h) On July 21, 2020, 2.2 hours in reviewing hearing audio, and researching relevant

         law surrounding the collection agreement; preparing and filing unredacted copy of

         collection agreement;

      i) On July 29, 2020, 0.9 hours in reviewing amended objection to claim and

         participating in Court’s hearing via telephone;

      j) On July 30, 2020, 2.0 hours in beginning drafting opposition to amended

         objection to claim and conducting research regarding the same;

      k) On August 14, 2020, 3.6 hours in continued research and drafting of opposition to

         amended objection to claim;



                                            6
  Case 19-27718      Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22              Desc Main
                                Document      Page 24 of 184




           l) On August 17, 2020, 2.2 hours in finalizing, filing, and serving opposition to

              amended objection to claim;

           m) On September 9, 2020, 0.7 hours in preparing for and participating in Court’s

              hearing via telephone regarding the amended objection; and

           n) On October 14, 2020, 0.9 hours in participating in Court’s telephonic ruling on

              amended objection.

   30. Given the prior filings and pleadings in the state court case and before this Court, it is my

       belief that Debtor’s Objection is frivolous, has been presented for the improper purpose

       to harass my client Cascade, and has needlessly increased the cost of litigation for my

       client Cascade.

       I declare under criminal penalty under the law of Utah that the foregoing is true and

correct. My testimony would conform to the statements in this declaration.

       Signed on the 28th day of October, 2020 at Provo, Utah.

                                                     /s/ Chad Rasmussen
                                                     Chad Rasmussen




                                                 7
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 25 of 184




       Exhibit 1
1/28/2019      Case 19-27718       Doc Gmail
                                       50 - [18458]
                                             Filed Desarae
                                                    10/28/20       Entered
                                                           & Tavaras           10/28/20
                                                                     Pearson - BK7 #XX-XXXXXXX:51:22          Desc Main
                                                                                             * Notice of Filing
                                             Document         Page 26 of 184

                                                                            Chad Rasmussen <chad.rasmussen@gmail.com>



  [18458] Desarae & Tavaras Pearson - BK7 #16-24465 * Notice of Filing
  BK Paralegal <bkparalegal@vannovalegal.com>                                                    Wed, Dec 20, 2017 at 11:24 AM
  To: "chad@alpinalegal.com" <chad@alpinalegal.com>


    Hello,



    Attached you will find the Notice of Filing for the debtors listed above with Case No. 129918006.



    Feel free to contact our office for any questions or concerns regarding this matter.



    Thank you,



    Legal Assistant




    49 West 9000 South

    Sandy, UT 84070

    T: 801-415-9800

    F: 801-415-9818


    www.VannovaLegal.com




    This transmission (including any attachments) may contain confidential information, privileged material (including
    material protected by the attorney-client or other applicable privilege), or constitute non-public information. Any use of
    this information by anyone other than the intended recipient is prohibited. If you have received this transmission in
    error, please immediately reply to the sender and delete this information from your system. Use, dissemination,
    distribution, or reproduction of this transmission by unintended recipients is not authorized and may be unlawful.




            NoticeOfFiling.pdf
            123K




https://mail.google.com/mail/u/0?ik=7ef80a4971&view=pt&search=all&permmsgid=msg-f%3A1587328365442906074&simpl=msg-f%3A15873283…   1/1
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 27 of 184




  Exhibit “C”
  Case 19-27718          Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22 Desc Main
                                  Document      Page 28 of 184
                                         Serve DESARAE DIAZ: (801) 205-5041, 801-649-8989
                                                                 1264 River Bed Dr. #1228
                                                                West Valley City, UT 84119

Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     10-DAY SUMMONS

                Plaintiff,

        v.                                                Case No.

 DESARAE DIAZ, an individual,                             Judge:

                Defendant(s).


       THE STATE OF UTAH TO DESARAE DIAZ:

        You are summoned and required to answer the attached complaint. Within 20 days after
service of this summons, you must file your written answer with the clerk of the court at the
following address: 450 South State St, Salt Lake City, UT 84114, and you must mail or deliver a
copy to plaintiff's attorney at the address listed above. If you fail to do so, judgment by default
may be taken against you for the relief demanded in the complaint. Within 10 business days after
service of this summons on you, the complaint will be filed with the clerk of the court. If the
complaint is not filed with the court within 10 business days after service of this summons upon
you, then you do not need to file an answer to the complaint. You may call the clerk of the court
at 801-238-7300 at least 13 days after service of this summons upon you to determine if the
complaint has been filed.

       DATED this 12th        day of December, 2012


                                                              /s/ Chad Rasmussen
                                                            Chad Rasmussen
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 29 of 184
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 30 of 184




  Exhibit “D”
            Case 19-27718          Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22          Desc Main
                                            Document      Page 31 of 184




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0      ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 19-27718          Doc 50       Filed 10/28/20 Entered 10/28/20 20:51:22                              Desc Main
                                                Document      Page 32 of 184




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 33 of 184




   Exhibit “E”
  Case 19-27718          Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                  Document      Page 34 of 184




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     NOTICE OF JUDGMENT

                Plaintiff,

        v.                                                 Case No. 129918006

 DESARAE DIAZ, an individual,                              Judge: COLLECTION

                Defendant(s).

       In accordance with Utah Rules of Civil Procedure 5(a)(2)(D) and/or 58A(d), Plaintiff

hereby gives notice to all parties to this action that on February 11, 2013, the court signed and

entered judgment against the Defendant(s).

       DATED this 11th        day of February, 2013

                                                               /s/ Chad Rasmussen
                                                             Chad Rasmussen

                                       Certificate of Service

        I certify that on February 11, 2013, I gave notice of the signing and entry of judgment in
this action by mailing a copy of the Notice of Default Judgment to Defendant(s) DESARAE
DIAZ at 1264 River Bed Dr. #1228, West Valley City, UT 84119.
                                                                /s/ Chad Rasmussen
                                                              Chad Rasmussen
  Case 19-27718          Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                  Document      Page 35 of 184




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                           MOTION FOR ORDER REQUIRING
                                                     UTAH UNEMPLOYMENT INSURANCE
                Plaintiff,                                DIVISION TO DISCLOSE
                                                       EMPLOYMENT INFORMATION
        v.

 DESARAE DIAZ, an individual,                             Case No. 129918006

                Defendant.                                Judge: COLLECTION


       Plaintiff by and through its counsel Alpina Legal hereby moves the Court to enter an

order, pursuant to Utah Code 35A-4-314, requiring the Utah Department of Workforce Services,

Unemployment Insurance Division (“Division”) to disclose the Judgment Debtor Desarae Diaz’s

last known employer’s name and address. This motion is based on the following grounds:

   1. Judgment in favor of Plaintiff, who is the Judgment Creditor, was entered against

       Desarae Diaz on February 11, 2013. A copy of this judgment is included as Exhibit “A.”

   2. To date, this Judgment remains unsatisfied.

   3. Utah Code 35A-4-314 provides that the Division “shall disclose to a creditor who has

       obtained judgment against a debtor the name and address of the last known employer of

       the debtor” if the creditor obtains a court order requiring such disclosure and, after such

                                                 1
 Case 19-27718         Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                                 Document      Page 36 of 184




       order is entered, the creditor provides the Division with a copy of the order, enters into a

       written agreement with the Division, pays a reasonable fee to the Division for complying

       with the order, and complies with data safeguard and security measures to protect the

       disclosed information.

   4. Utah Code 35A-4-314(2) states that the Court “shall grant an order to disclose the

       information” if following occurs:

          i.   Plaintiff files a motion with the Court;

        ii.    Plaintiff includes a copy of the judgment against the Judgment Debtor Desarae

               Diaz;

        iii.   Plaintiff serves a copy of the motion upon the Judgment Debtor and upon the

               Division;

        iv.    The Judgment Debtor and the Division have an opportunity to respond; and

         v.    No objection to the motion is sustained by the Court.

   5. Plaintiff has or will have satisfied the requirements of Utah Code 35A-4-314(2) by filing

       and serving this Motion upon Judgment Debtor Desarae Diaz and the Utah

       Unemployment Insurance Division.

      Therefore, Plaintiff requests that this Court enter an order requiring the Utah Department

of Workforce Services, Unemployment Insurance Division to disclose the last known name and

address of the employer of Judgment Debtor Desarae Diaz.

      DATED this 20th day of June, 2014.

                                                            /s/ Chad Rasmussen
                                                            Chad Rasmussen

                                  CERTIFICATE OF SERVICE


                                                 2
  Case 19-27718      Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22       Desc Main
                               Document      Page 37 of 184




    I hereby certify that on the 20th day of June, 2014, I sent a copy of this MOTION FOR
ORDER REQUIRING UTAH UNEMPLOYMENT INSURANCE DIVISION TO DISCLOSE
EMPLOYMENT INFORMATION by first-class mail, postage pre-paid, to the following:

Desarae Diaz
1264 River Bed Dr. #1228
West Valley City, UT 84119

Kathleen Bounous – via electronic mail only
Utah Department of Workforce Services
Unemployment Insurance Division
kbounous@utah.gov
mlmartinez@utah.gov

                                                       /s/ Chad Rasmussen
                                                       Chad Rasmussen




                                              3
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 38 of 184




                                Exhibit A



                                     4
            Case 19-27718          Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22          Desc Main
                                            Document      Page 39 of 184




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0      ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 19-27718          Doc 50       Filed 10/28/20 Entered 10/28/20 20:51:22                              Desc Main
                                                Document      Page 40 of 184




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document      Page 41 of 184




   Exhibit “F”
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                         Document    Page 42 of 184
                                                      Page 1 of 58
 Fill in this information to identify your case:

 Debtor 1                   Tavaras LaMar Pearson
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Desarae LaShae Pearson
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              46,852.38

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              46,852.38

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              12,496.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              84,363.59


                                                                                                                                     Your total liabilities $                96,859.59


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,327.66

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,392.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                     Document    Page 43 of 184
                                                  Page 2 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                     Case number (if known) 16-24465

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       4,818.86


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            23,538.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             23,538.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                         Document    Page 44 of 184
                                                      Page 3 of 58
 Fill in this information to identify your case and this filing:

 Debtor 1                   Tavaras LaMar Pearson
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Desarae LaShae Pearson
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number           16-24465                                                                                                                 Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Ford                                    Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      Explorer                                      Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2002                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:              133,000                 Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Value based on nada.com
          Location: 3552 W Honda Ave,                                Check if this is community property                   $2,100.00                   $2,100.00
          Salt Lake City, UT 84119                                   (see instructions)




  3.2      Make:    Chrysler                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:   Town and Country                                 Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:    2010                                             Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:    81,000                            Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Value based on nada.com
          Location: 3552 W Honda Ave,                                Check if this is community property                   $6,800.00                   $6,800.00
          Salt Lake City, UT 84119                                   (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                     Document    Page 45 of 184
                                                  Page 4 of 58
 Debtor 1       Tavaras LaMar Pearson
 Debtor 2       Desarae LaShae Pearson                                                                              Case number (if known)      16-24465

 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>              $8,900.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Goods - Applicances:

                                    Microwave: $20
                                    Washer: $80
                                    Dryer: $80

                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                                          $180.00


                                    Household Goods - Furnishings:

                                    Living Room Furniture
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                                          $150.00


                                    Household Goods - Furnishings:

                                    Dining Room Furniture
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                                            $80.00


                                    Household Goods - Furnishings:

                                    Bedroom Furniture
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                                          $200.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Household Goods -Electronics:

                                    Television: $300
                                    DVD player: $20
                                    Gaming system: $150
                                    Laptop: $100
                                    Printer: $30
                                    Smart phone: $350
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                                          $950.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....


Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                     Document    Page 46 of 184
                                                  Page 5 of 58
 Debtor 1       Tavaras LaMar Pearson
 Debtor 2       Desarae LaShae Pearson                                                            Case number (if known)   16-24465

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Camera
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                        $50.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing
                                    Location: 3552 W Honda Ave, Salt Lake City UT 84119                                                       $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                      $300.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    Cat
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                    Unknown


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Collections:

                                    DVDs
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                        $60.00


                                    BBQ Grill: $50
                                    Trampoline: $50
                                    Location: 3552 W Honda Ave, Salt Lake City, UT 84119                                                      $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                 $2,270.00


 Part 4: Describe Your Financial Assets

Official Form 106A/B                                                 Schedule A/B: Property                                                       page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case
                  Case19-27718
                       16-24465 Doc
                                Doc50 Filed06/06/16
                                    5 Filed 10/28/20 Entered
                                                      Entered06/06/16
                                                               10/28/2012:07:56
                                                                        20:51:22 Desc
                                                                                 DescMain
                                                                                      Main
                                      Document
                                        Document    Page 47 of 184
                                                     Page 6 of 58
 Debtor 1          Tavaras LaMar Pearson
 Debtor 2          Desarae LaShae Pearson                                                                                           Case number (if known)   16-24465

 Do you own or have any legal or equitable interest in any of the following?                                                                                   Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Prepaid Account                         Green Dot                                                                    $270.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              Retirement-Investment                               Comcast Corporation
                                              Plan                                                                                                                             $208.57


                                              401(k) Retirement                                   SPS Holding Corp
                                              Savings Plan                                                                                                                     $203.81


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                                  page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                Case
                Case19-27718
                     16-24465 Doc
                              Doc50 Filed06/06/16
                                  5 Filed 10/28/20 Entered
                                                    Entered06/06/16
                                                             10/28/2012:07:56
                                                                      20:51:22 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                      Document    Page 48 of 184
                                                   Page 7 of 58
 Debtor 1        Tavaras LaMar Pearson
 Debtor 2        Desarae LaShae Pearson                                                                  Case number (if known)      16-24465

        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
        Yes. Give specific information......


                                                         Child Support
                                                                                                               Child Support                       $35,000.00


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........
Official Form 106A/B                                                 Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case
                  Case19-27718
                       16-24465 Doc
                                Doc50 Filed06/06/16
                                    5 Filed 10/28/20 Entered
                                                      Entered06/06/16
                                                               10/28/2012:07:56
                                                                        20:51:22 Desc
                                                                                 DescMain
                                                                                      Main
                                      Document
                                        Document    Page 49 of 184
                                                     Page 8 of 58
 Debtor 1         Tavaras LaMar Pearson
 Debtor 2         Desarae LaShae Pearson                                                                                                Case number (if known)   16-24465


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                $35,682.38


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                            $8,900.00
 57. Part 3: Total personal and household items, line 15                                                       $2,270.00
 58. Part 4: Total financial assets, line 36                                                                  $35,682.38
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $46,852.38              Copy personal property total             $46,852.38

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $46,852.38




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                         Document    Page 50 of 184
                                                      Page 9 of 58
 Fill in this information to identify your case:

 Debtor 1                 Tavaras LaMar Pearson
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Desarae LaShae Pearson
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2002 Ford Explorer 133,000 miles                                $2,100.00                                  $3,000.00     Utah Code Ann. §
      Value based on nada.com                                                                                                  78B-5-506(3)
      Location: 3552 W Honda Ave, Salt                                                     100% of fair market value, up to
      Lake City, UT 84119                                                                  any applicable statutory limit
      Line from Schedule A/B: 3.1

      Household Goods - Applicances:                                      $180.00                                  $180.00     Utah Code Ann. §
                                                                                                                               78B-5-505(1)(a)(viii)(A)
      Microwave: $20                                                                       100% of fair market value, up to
      Washer: $80                                                                          any applicable statutory limit
      Dryer: $80

      Location: 3552 W Honda Ave, Salt
      Lake City, UT 84119
      Line from Schedule A/B: 6.1

      Household Goods - Furnishings:                                      $150.00                                  $150.00     Utah Code Ann. §
                                                                                                                               78B-5-506(1)(a)
      Living Room Furniture                                                                100% of fair market value, up to
      Location: 3552 W Honda Ave, Salt                                                     any applicable statutory limit
      Lake City, UT 84119
      Line from Schedule A/B: 6.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 51 of 184
                                                  Page 10 of 58
 Debtor 1    Tavaras LaMar Pearson
 Debtor 2    Desarae LaShae Pearson                                                                      Case number (if known)     16-24465
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Household Goods - Furnishings:                                       $80.00                                    $80.00        Utah Code Ann. §
                                                                                                                                  78B-5-506(1)(b)
     Dining Room Furniture                                                                 100% of fair market value, up to
     Location: 3552 W Honda Ave, Salt                                                      any applicable statutory limit
     Lake City, UT 84119
     Line from Schedule A/B: 6.3

     Household Goods - Furnishings:                                      $200.00                                   $200.00        Utah Code Ann. §
                                                                                                                                  78B-5-505(1)(a)(viii)(E)
     Bedroom Furniture                                                                     100% of fair market value, up to
     Location: 3552 W Honda Ave, Salt                                                      any applicable statutory limit
     Lake City, UT 84119
     Line from Schedule A/B: 6.4

     Household Goods -Electronics:                                       $950.00                                   $950.00        Utah Code Ann. §
                                                                                                                                  78B-5-506(1)(a)
     Television: $300                                                                      100% of fair market value, up to
     DVD player: $20                                                                       any applicable statutory limit
     Gaming system: $150
     Laptop: $100
     Printer: $30
     Smart phone: $350
     Location: 3552 W Honda Ave, Salt
     Lake City, UT 84119
     Line from Schedule A/B: 7.1

     Clothing                                                            $200.00                                   $200.00        Utah Code Ann. §
     Location: 3552 W Honda Ave, Salt                                                                                             78B-5-505(1)(a)(viii)(D)
     Lake City UT 84119                                                                    100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     Jewelry                                                             $300.00                                   $300.00        Utah Code Ann. §
     Location: 3552 W Honda Ave, Salt                                                                                             78B-5-506(1)(d)
     Lake City, UT 84119                                                                   100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Cat                                                              Unknown                                   Unknown           Utah Code Ann. §
     Location: 3552 W Honda Ave, Salt                                                                                             78B-5-506(1)(c)
     Lake City, UT 84119                                                                   100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                          any applicable statutory limit

     Retirement-Investment Plan:                                         $208.57                                   $208.57        Utah Code Ann. §
     Comcast Corporation                                                                                                          78B-5-505(1)(a)(xiv)
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k) Retirement Savings Plan: SPS                                 $203.81                                   $203.81        Utah Code Ann. §
     Holding Corp                                                                                                                 78B-5-505(1)(a)(xiv)
     Line from Schedule A/B: 21.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Child Support: Child Support                                    $35,000.00                                $35,000.00         Utah Code Ann. §
     Line from Schedule A/B: 29.1                                                                                                 78B-5-505(1)(a)(vi)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case
                 Case19-27718
                      16-24465 Doc
                               Doc50 Filed06/06/16
                                   5 Filed 10/28/20 Entered
                                                     Entered06/06/16
                                                              10/28/2012:07:56
                                                                       20:51:22 Desc
                                                                                DescMain
                                                                                     Main
                                     Document
                                      Document     Page 52 of 184
                                                    Page 11 of 58
 Debtor 1    Tavaras LaMar Pearson
 Debtor 2    Desarae LaShae Pearson                                                            Case number (if known)     16-24465
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page 3 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 53 of 184
                                                      Page 12 of 58
 Fill in this information to identify your case:

 Debtor 1                   Tavaras LaMar Pearson
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Desarae LaShae Pearson
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         AmeriCredit/GM
 2.1                                                                                                            $10,827.00                 $6,800.00           $4,027.00
         Financial                                Describe the property that secures the claim:
         Creditor's Name                          2010 Chrysler Town and Country
                                                  81,000 miles
                                                  Value based on nada.com
                                                  Location: 3552 W Honda Ave, Salt
                                                  Lake City, UT 84119
                                                  As of the date you file, the claim is: Check all that
         PO Box 183583                            apply.
         Arlington, TX 76096                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Auto Loan
       community debt

                                 Opened
                                 11/01/15
                                 Last Active
 Date debt was incurred          5/11/16                   Last 4 digits of account number        6852


 2.2     Les Schwab                               Describe the property that secures the claim:                     $263.00                     $0.00             $263.00
         Creditor's Name                          Charge Account

         Les Schwab Corp Office
                                                  As of the date you file, the claim is: Check all that
         Po Box 5350                              apply.
         Bend, OR 97708                               Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                 Case
                 Case19-27718
                      16-24465 Doc
                               Doc50 Filed06/06/16
                                   5 Filed 10/28/20 Entered
                                                     Entered06/06/16
                                                              10/28/2012:07:56
                                                                       20:51:22 Desc
                                                                                DescMain
                                                                                     Main
                                     Document
                                      Document     Page 54 of 184
                                                    Page 13 of 58
 Debtor 1 Tavaras LaMar Pearson                                                                               Case number (if know)   16-24465
               First Name                  Middle Name                      Last Name
 Debtor 2 Desarae LaShae Pearson
               First Name                  Middle Name                      Last Name


    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 5/01/15
                                 Last Active
 Date debt was incurred          2/10/16                     Last 4 digits of account number         9135


 2.3     Morgan Jewelers                            Describe the property that secures the claim:                     $1,006.00              $0.00       $1,006.00
         Creditor's Name



                                                    As of the date you file, the claim is: Check all that
         Po Box 45820                               apply.
         Salt Lake City, UT 84145                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Charge Account
       community debt

                                 Opened
                                 2/01/15
                                 Last Active
 Date debt was incurred          2/29/16                     Last 4 digits of account number         4227


 2.4     Title Max Loans                            Describe the property that secures the claim:                       $400.00          $2,100.00             $0.00
         Creditor's Name                            2002 Ford Explorer 133,000 miles
                                                    Value based on nada.com
                                                    Location: 3552 W Honda Ave, Salt
                                                    Lake City, UT 84119
                                                    As of the date you file, the claim is: Check all that
         4163 West 5415 South                       apply.
         Salt Lake City, UT 84118                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Title Loan
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $12,496.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $12,496.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 55 of 184
                                                  Page 14 of 58
 Debtor 1 Tavaras LaMar Pearson                                                                    Case number (if know)        16-24465
              First Name                Middle Name                  Last Name
 Debtor 2 Desarae LaShae Pearson
              First Name                Middle Name                  Last Name


 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 56 of 184
                                                      Page 15 of 58
 Fill in this information to identify your case:

 Debtor 1                   Tavaras LaMar Pearson
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Desarae LaShae Pearson
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number            16-24465
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          1st Choice Money Center                                 Last 4 digits of account number         3262                                                        $1,312.44
              Nonpriority Creditor's Name
              7210 South 900 East                                     When was the debt incurred?             10/2014
              Midvale, UT 84047
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Loan




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                              46507                                                Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 57 of 184
                                                  Page 16 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.2      Allied Interstate Llc                                      Last 4 digits of account number       8540                                               $287.00
          Nonpriority Creditor's Name
          Po Box 361445                                              When was the debt incurred?           Opened 2/01/16
          Columbus, OH 43236
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Dish Network L.L.C


 4.3      AMC Property Management                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1954 E Fort Union Blvd                                     When was the debt incurred?           2008
          Salt Lake City, UT 84121
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Somerset Village
              Yes                                                       Other. Specify   Apartment


 4.4      American Coradius International                            Last 4 digits of account number       1486                                               $440.00
          Nonpriority Creditor's Name
          2420 Sweet Home Rd #150                                    When was the debt incurred?           5/2013
          Buffalo, NY 14228-2244
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Paypal




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 58 of 184
                                                  Page 17 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.5      American Title Loans                                       Last 4 digits of account number       1032                                               $443.35
          Nonpriority Creditor's Name
          7710 S State St                                            When was the debt incurred?           10/2009
          Midvale, UT 84047
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan


 4.6      Attorney General's Office                                  Last 4 digits of account number       4531                                                 $42.53
          Nonpriority Creditor's Name
          PO Box 413064                                              When was the debt incurred?           3/2015
          Salt Lake City, UT 84141-3064
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for University of Utah


 4.7      California Business Bureau                                 Last 4 digits of account number       4201                                           $26,450.00
          Nonpriority Creditor's Name
          1711 S Mountain Ave                                        When was the debt incurred?           Opened 4/01/14
          Monrovia, CA 91016
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Anaheim Regional
              Yes                                                       Other. Specify   Med Ctr




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 59 of 184
                                                  Page 18 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.8      Capital One                                                Last 4 digits of account number       6253                                               $295.00
          Nonpriority Creditor's Name
                                                                                                           Opened 9/01/15 Last Active
          Po Box 30285                                               When was the debt incurred?           4/27/16
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      Chase Bank                                                 Last 4 digits of account number       5706                                               $221.17
          Nonpriority Creditor's Name
          PO Box 182223                                              When was the debt incurred?
          Dept OH1-1272
          Columbus, OH 43218
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees


 4.1
 0        Check City                                                 Last 4 digits of account number       1802                                               $352.66
          Nonpriority Creditor's Name
          PO Box 970183                                              When was the debt incurred?           2016
          Orem, UT 84097
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 60 of 184
                                                  Page 19 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.1
 1        CMRE Financial Services                                    Last 4 digits of account number       4502                                               $635.00
          Nonpriority Creditor's Name
          3075 E Imperial Hwy                                        When was the debt incurred?           Opened 11/01/13
          Suite 200
          Brea, CA 92821
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Pathology Assoc. Of
              Yes                                                       Other. Specify   Anaheim


 4.1
 2        CMRE Financial Services                                    Last 4 digits of account number       8812                                               $490.00
          Nonpriority Creditor's Name
          3075 E Imperial Hwy                                                                              Opened 8/01/14 Last Active
          Suite 200                                                  When was the debt incurred?           11/10/14
          Brea, CA 92821
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Anesthesia
              Yes                                                       Other. Specify   Specialists Of Orange


 4.1
 3        CMRE Financial Services                                    Last 4 digits of account number       4520                                               $244.00
          Nonpriority Creditor's Name
          3075 E Imperial Hwy                                        When was the debt incurred?           Opened 11/01/13
          Suite 200
          Brea, CA 92821
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Pathology Assoc. Of
              Yes                                                       Other. Specify   Anaheim



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 61 of 184
                                                  Page 20 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.1
 4        Commonwealth Financial Systems                             Last 4 digits of account number       71N1                                             $1,150.00
          Nonpriority Creditor's Name
          245 Main St                                                When was the debt incurred?           Opened 2/01/16
          Dickson City, PA 18519
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Emcare Shadow
              Yes                                                       Other. Specify   Emergency Physicians


 4.1
 5        Commonwealth Financial Systems                             Last 4 digits of account number       74N1                                                 $59.00
          Nonpriority Creditor's Name
          245 Main St                                                When was the debt incurred?           Opened 2/01/16
          Dickson City, PA 18519
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Emcare Shadow
              Yes                                                       Other. Specify   Emergency Physicians


 4.1
 6        Designed Receivable So                                     Last 4 digits of account number       9540                                               $760.00
          Nonpriority Creditor's Name
          1 Centerpointe Dr Ste 45                                   When was the debt incurred?           Opened 3/01/14
          La Palma, CA 90623
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Anaheim Memorial
              Yes                                                       Other. Specify   Er Physicians




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 62 of 184
                                                  Page 21 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.1
 7        Discover Financial                                         Last 4 digits of account number       9623                                               $636.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 5/01/11 Last Active
          Po Box 3025                                                When was the debt incurred?           5/01/12
          New Albany, OH 43054
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        E Partner Net                                              Last 4 digits of account number       7620                                               $534.00
          Nonpriority Creditor's Name
          740 E 1910 S                                               When was the debt incurred?
          Provo, UT 84606
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Golds Gym Of Utah


 4.1      EM PHYS INTEGRATED CARE
 9        (EPIC)                                                     Last 4 digits of account number       2917                                               $357.44
          Nonpriority Creditor's Name
          PO Box 96398                                               When was the debt incurred?           3/2016
          Oklahoma City, OK 73143-6398
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 63 of 184
                                                  Page 22 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.2
 0        ERC/Enhanced Recovery Corp                                 Last 4 digits of account number       6376                                               $584.00
          Nonpriority Creditor's Name
          8014 Bayberry Rd                                           When was the debt incurred?           Opened 3/01/14
          Jacksonville, FL 32256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Tmobile


 4.2
 1        ERC/Enhanced Recovery Corp                                 Last 4 digits of account number       0679                                               $296.00
          Nonpriority Creditor's Name
          8014 Bayberry Rd                                           When was the debt incurred?           Opened 6/01/15
          Jacksonville, FL 32256
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Sprint


 4.2
 2        Express Recovery Services                                  Last 4 digits of account number       2487                                               $334.00
          Nonpriority Creditor's Name
          Po Box 26415                                               When was the debt incurred?           Opened 2/01/15
          Salt Lake City, UT 84126
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Wasatch Endoscopy
              Yes                                                       Other. Specify   Center




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 64 of 184
                                                  Page 23 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.2
 3        Fed Loan Servicing                                         Last 4 digits of account number       0002                                             $6,318.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/01/13 Last Active
          Po Box 69184                                               When was the debt incurred?           4/30/16
          Harrisburg, PA 17106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans
 4.2
 4        Fed Loan Servicing                                         Last 4 digits of account number       0004                                             $6,172.00
          Nonpriority Creditor's Name
                                                                                                           Opened 5/01/14 Last Active
          Po Box 69184                                               When was the debt incurred?           4/30/16
          Harrisburg, PA 17106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans
 4.2
 5        Fed Loan Servicing                                         Last 4 digits of account number       0003                                             $4,586.00
          Nonpriority Creditor's Name
                                                                                                           Opened 5/01/14 Last Active
          Po Box 69184                                               When was the debt incurred?           4/30/16
          Harrisburg, PA 17106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 65 of 184
                                                  Page 24 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.2
 6        Fed Loan Servicing                                         Last 4 digits of account number       0001                                             $3,567.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/01/13 Last Active
          Po Box 69184                                               When was the debt incurred?           4/30/16
          Harrisburg, PA 17106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans
 4.2
 7        First Premier Bank                                         Last 4 digits of account number       6814                                               $446.00
          Nonpriority Creditor's Name
                                                                                                           Opened 8/01/12 Last Active
          3820 N Louise Ave                                          When was the debt incurred?           3/14/13
          Sioux Falls, SD 57107
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 8        Gentry Finance                                             Last 4 digits of account number       2600                                               $573.00
          Nonpriority Creditor's Name
                                                                                                           Opened 4/01/10 Last Active
          Po Box 1947                                                When was the debt incurred?           3/30/10
          Boerne, TX 78006
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 66 of 184
                                                  Page 25 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.2
 9        Harris & Harris, Ltd                                       Last 4 digits of account number       0462                                                 $50.00
          Nonpriority Creditor's Name
          111 W Jackson Blvd                                         When was the debt incurred?           Opened 4/01/11
          Suite 400
          Chicago, IL 60604
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Riverton Hospital


 4.3
 0        IC Systems, Inc                                            Last 4 digits of account number       7285                                             $1,188.00
          Nonpriority Creditor's Name
          444 Highway 96 East                                        When was the debt incurred?
          Po Box 64378
          St Paul, MN 55164
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Intermountain
              Yes                                                       Other. Specify   Healthcare


 4.3
 1        Jefferson Capital Systems                                  Last 4 digits of account number       6814                                               $446.29
          Nonpriority Creditor's Name
          16 McLelland Rd                                            When was the debt incurred?           9/2015
          Saint Cloud, MN 56303
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Premier Bank




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 67 of 184
                                                  Page 26 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.3
 2        Johnson Mark Llc                                           Last 4 digits of account number       8077                                               $136.00
          Nonpriority Creditor's Name
          4246 S Riverboat Rd Ste                                    When was the debt incurred?           Opened 3/01/11
          Salt Lake City, UT 84123
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Mountain View
              Yes                                                       Other. Specify   Dental Care


 4.3
 3        JPMorgan Chase Bank                                        Last 4 digits of account number       5890                                             Unknown
          Nonpriority Creditor's Name
          6275 S Highland Dr                                         When was the debt incurred?           5/6/2009
          Salt Lake City, UT 84121
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees


 4.3
 4        KeyBank                                                    Last 4 digits of account number       2638                                               $556.38
          Nonpriority Creditor's Name
          34 North Main St                                           When was the debt incurred?           9/12/2012
          Dayton, OH 45402
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 68 of 184
                                                  Page 27 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.3
 5        Knight Adjustment Bureau                                   Last 4 digits of account number       1189                                               $778.00
          Nonpriority Creditor's Name
          404 E 4500 S #A34                                          When was the debt incurred?           Opened 11/01/15
          Salt Lake City, UT 84107
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Lift Credit


 4.3
 6        Knight Adjustment Bureau                                   Last 4 digits of account number       6780                                               $171.00
          Nonpriority Creditor's Name
          404 E 4500 S #A34                                          When was the debt incurred?
          Salt Lake City, UT 84107
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Mountain America
              Yes                                                       Other. Specify   Credit Union


 4.3
 7        Lamont, Hanley & Assoc                                     Last 4 digits of account number       4126                                                 $99.60
          Nonpriority Creditor's Name
          PO Box 179                                                 When was the debt incurred?
          Manchester, NH 03105-0179
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Bristol West
              Yes                                                       Other. Specify   Insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 69 of 184
                                                  Page 28 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.3
 8        Loyal Loans                                                Last 4 digits of account number       0104                                               $779.44
          Nonpriority Creditor's Name
          3163 West 5400 South                                       When was the debt incurred?           2016
          Salt Lake City, UT 84129
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment for Loan


 4.3
 9        Midwest Recovery Fund                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          12100 Single Tree Lane, Ste 163                            When was the debt incurred?           8/2008
          Eden Prairie, MN 55344
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for FastBucks


 4.4
 0        Mountain Loan Center                                       Last 4 digits of account number       4740                                             $1,549.81
          Nonpriority Creditor's Name
          981 East 3300 South                                        When was the debt incurred?           2014
          Salt Lake City, UT 84115
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment for Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 70 of 184
                                                  Page 29 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.4      Mountain Medical Physician
 1        Specialists                                                Last 4 digits of account number       9227                                                 $45.35
          Nonpriority Creditor's Name
          Dept 340                                                   When was the debt incurred?           12/2015
          PO Box 30015
          Salt Lake City, UT 84130-0015
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 2        Mountainland Collections, Inc                              Last 4 digits of account number       1727                                               $324.00
          Nonpriority Creditor's Name
                                                                                                           Opened 2/01/14 Last Active
          852 East 1050 South                                        When was the debt incurred?           10/31/14
          American Fork, UT 84003
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Gold Cross Services
              Yes                                                       Other. Specify   Inc


 4.4
 3        Mountainland Collections, Inc                              Last 4 digits of account number       8828                                                 $37.00
          Nonpriority Creditor's Name
          852 East 1050 South                                        When was the debt incurred?           Opened 7/01/15
          American Fork, UT 84003
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Utah
              Yes                                                       Other. Specify   Gastroenterology




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 71 of 184
                                                  Page 30 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.4
 4        North American Recovery                                    Last 4 digits of account number       7014                                               $151.00
          Nonpriority Creditor's Name
          Nar, Inc                                                   When was the debt incurred?           Opened 5/01/13
          Po Box 271014
          Salt Lake City, UT 84127
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Eagle Gate
              Yes                                                       Other. Specify   College-Downtown Campus


 4.4
 5        North American Recovery                                    Last 4 digits of account number       5313                                                 $44.00
          Nonpriority Creditor's Name
          Nar, Inc                                                   When was the debt incurred?           Opened 2/01/11
          Po Box 271014
          Salt Lake City, UT 84127
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Physician Group Of
              Yes                                                       Other. Specify   Utah


 4.4
 6        North American Recovery                                    Last 4 digits of account number       5314                                                 $30.00
          Nonpriority Creditor's Name
          Nar, Inc                                                   When was the debt incurred?           Opened 2/01/11
          Po Box 271014
          Salt Lake City, UT 84127
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for Physician Group Of
              Yes                                                       Other. Specify   Utah



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 72 of 184
                                                  Page 31 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.4
 7        Progressive Leasing                                        Last 4 digits of account number       8194                                               $386.61
          Nonpriority Creditor's Name
          PO Box 413110                                              When was the debt incurred?           1/2014
          Salt Lake City, UT 84141
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 8        Progressive Leasing                                        Last 4 digits of account number       7906                                             $1,197.73
          Nonpriority Creditor's Name
          PO Box 413110                                              When was the debt incurred?           1/2014
          Salt Lake City, UT 84141
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Quick Loan/ryl Mgt                                         Last 4 digits of account number       1001                                               $375.00
          Nonpriority Creditor's Name
                                                                                                           Opened 5/01/10 Last Active
          25331 W Ih 10                                              When was the debt incurred?           5/02/11
          San Antonio, TX 78257
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 73 of 184
                                                  Page 32 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.5
 0        Santander Consumer USA                                     Last 4 digits of account number       1000                                             $7,000.00
          Nonpriority Creditor's Name
                                                                                                           Opened 6/01/11 Last Active
          Po Box 961245                                              When was the debt incurred?           6/13/15
          Fort Worth, TX 76161
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile


 4.5
 1        Sunbelt Credit                                             Last 4 digits of account number       0963                                               $438.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/27/09 Last Active
          3565 West 3500 South                                       When was the debt incurred?           11/27/09
          Salt Lake City, UT 84119
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan


 4.5
 2        Swift Funds                                                Last 4 digits of account number       0245                                               $954.00
          Nonpriority Creditor's Name
          927 Deep Valley Dr                                         When was the debt incurred?
          Palos Verdes P, CA 90274
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Vasa Fitness




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 74 of 184
                                                  Page 33 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.5
 3        Swift Funds                                                Last 4 digits of account number       0794                                               $166.00
          Nonpriority Creditor's Name
          927 Deep Valley Dr                                         When was the debt incurred?
          Palos Verdes P, CA 90274
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Vasa Fitness


 4.5
 4        Tfc Credit                                                 Last 4 digits of account number       0040                                             $2,895.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/01/13 Last Active
          2010 Crow Canyon Place Suite 300                           When was the debt incurred?           11/30/13
          San Ramon, CA 94583
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans
 4.5
 5        Titanium Funds                                             Last 4 digits of account number       5451                                             $3,647.00
          Nonpriority Creditor's Name
                                                                                                           Opened 8/01/11 Last Active
          1265 S State St                                            When was the debt incurred?           4/12/12
          Clearfield, UT 84015
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 75 of 184
                                                  Page 34 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)         16-24465

 4.5
 6        United Debt Holding, LLC                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          4833 Front Street                                          When was the debt incurred?           9/2009
          Castle Rock, CO 80104
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account for Check N Go


 4.5
 7        University of Utah Health                                  Last 4 digits of account number       2487                                               $263.79
          Nonpriority Creditor's Name
          PO Box 30465                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.5
 8        Vista Fin/ryl Mgt                                          Last 4 digits of account number       3368                                               $696.00
          Nonpriority Creditor's Name
                                                                                                           Opened 4/01/10 Last Active
          25331 W Ih 10                                              When was the debt incurred?           1/14/11
          San Antonio, TX 78257
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 76 of 184
                                                  Page 35 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)          16-24465

 4.5
 9         Wakefield & Associates                                    Last 4 digits of account number       4ZFR                                                     $2,008.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                          When was the debt incurred?           Opened 12/01/14
           Po Box 441590
           Aurora, CO 80044
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Account for US Bank National
              Yes                                                       Other. Specify   Association


 4.6
 0         Wells Fargo Bank                                          Last 4 digits of account number       7855                                                       $365.00
           Nonpriority Creditor's Name
           302 2nd St, 4th Floor                                     When was the debt incurred?           12/24/2010
           San Francisco, CA 94107
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Bank Fees

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Constar Financial Services                                    Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3561 W Bell Rd                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85053
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Leading Edge Recovery Solutions                               Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5440 N Cumberland Ave Ste 300                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60656
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountain America Credit Union                                 Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 9001                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 West Jordan, UT 84084
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Raush, Sturm, Israel, Enerson &                               Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                Case
                Case19-27718
                     16-24465 Doc
                              Doc50 Filed06/06/16
                                  5 Filed 10/28/20 Entered
                                                    Entered06/06/16
                                                             10/28/2012:07:56
                                                                      20:51:22 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document     Page 77 of 184
                                                   Page 36 of 58
 Debtor 1 Tavaras LaMar Pearson
 Debtor 2 Desarae LaShae Pearson                                                                          Case number (if know)          16-24465

 Hornik                                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 922 West Baxter Drive
 Suite 130
 South Jordan, UT 84095
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Bank                                                       Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 5220                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45201
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Van Ru Credit Corporation                                     Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1350 East Tohy Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100 E
 Des Plaines, IL 60018
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    23,538.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    60,825.59

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    84,363.59




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 22
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 78 of 184
                                                      Page 37 of 58
 Fill in this information to identify your case:

 Debtor 1                  Tavaras LaMar Pearson
                           First Name                         Middle Name            Last Name

 Debtor 2                  Desarae LaShae Pearson
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Comcast Cable Communications, LLC                                          Cable, Internet Contract Ends 08/2017
               Attn: Bankruptcy Dept
               PO Box 551080
               Jacksonville, FL 32255

     2.2       Marathon Property Management                                               Residential Lease Ends 06/30/2016
               966 West 800 North
               Salt Lake City, UT 84116

     2.3       Sprint                                                                     Cellphone Contract Ends 2017
               5475 Adams Avenue
               Ogden, UT 84405




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 79 of 184
                                                      Page 38 of 58
 Fill in this information to identify your case:

 Debtor 1                   Tavaras LaMar Pearson
                            First Name                            Middle Name       Last Name

 Debtor 2                   Desarae LaShae Pearson
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case
                  Case19-27718
                       16-24465 Doc
                                Doc50 Filed06/06/16
                                    5 Filed 10/28/20 Entered
                                                      Entered06/06/16
                                                               10/28/2012:07:56
                                                                        20:51:22 Desc
                                                                                 DescMain
                                                                                      Main
                                      Document
                                       Document     Page 80 of 184
                                                     Page 39 of 58


Fill in this information to identify your case:

Debtor 1                      Tavaras LaMar Pearson

Debtor 2                      Desarae LaShae Pearson
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF UTAH

Case number               16-24465                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                 Not employed
       employers.
                                             Occupation            Loan Servicing Rep
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Select Portfolio Servicing, Inc.

       Occupation may include student        Employer's address
                                                                   3217 Decker Lake Drive
       or homemaker, if it applies.
                                                                   Salt Lake City, UT 84119

                                             How long employed there?         10 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         4,430.63        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      4,430.63               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
             Case
             Case19-27718
                  16-24465 Doc
                           Doc50 Filed06/06/16
                               5 Filed 10/28/20 Entered
                                                 Entered06/06/16
                                                          10/28/2012:07:56
                                                                   20:51:22 Desc
                                                                            DescMain
                                                                                 Main
                                 Document
                                  Document     Page 81 of 184
                                                Page 40 of 58

Debtor 1    Tavaras LaMar Pearson
Debtor 2    Desarae LaShae Pearson                                                                Case number (if known)    16-24465


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      4,430.63       $             0.00

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        621.26       $               0.00
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $               0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $         43.72       $               0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $               0.00
      5e.   Insurance                                                                      5e.        $        437.99       $               0.00
      5f.   Domestic support obligations                                                   5f.        $          0.00       $               0.00
      5g.   Union dues                                                                     5g.        $          0.00       $               0.00
      5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $               0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,102.97       $               0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,327.66       $               0.00
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
      8e. Social Security                                                                  8e.        $              0.00   $               0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $               0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,327.66 + $           0.00 = $           3,327.66
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $           3,327.66
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
             Case
             Case19-27718
                  16-24465 Doc
                           Doc50 Filed06/06/16
                               5 Filed 10/28/20 Entered
                                                 Entered06/06/16
                                                          10/28/2012:07:56
                                                                   20:51:22 Desc
                                                                            DescMain
                                                                                 Main
                                 Document
                                  Document     Page 82 of 184
                                                Page 41 of 58


Fill in this information to identify your case:

Debtor 1                 Tavaras LaMar Pearson                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Desarae LaShae Pearson                                                                A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF UTAH                                                           MM / DD / YYYY

Case number           16-24465
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Son                                  2 years             Yes
                                                                                                                                            No
                                                                                   Daughter                             3 Years             Yes
                                                                                                                                            No
                                                                                   Daughter                             7 Years             Yes
                                                                                                                                            No
                                                                                   Daughter                             9 Years             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,227.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            23.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case
           Case19-27718
                16-24465 Doc
                         Doc50 Filed06/06/16
                             5 Filed 10/28/20 Entered
                                               Entered06/06/16
                                                        10/28/2012:07:56
                                                                 20:51:22 Desc
                                                                          DescMain
                                                                               Main
                               Document
                                Document     Page 83 of 184
                                              Page 42 of 58

Debtor 1     Tavaras LaMar Pearson
Debtor 2     Desarae LaShae Pearson                                                                    Case number (if known)      16-24465

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   9.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 360.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 60.00
10.   Personal care products and services                                                    10. $                                                  60.00
11.   Medical and dental expenses                                                            11. $                                                  40.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  70.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  158.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  280.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Ring                                                            17c. $                                                   75.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Pet Care                                                            21. +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,392.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,392.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,327.66
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,392.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 -64.34

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 84 of 184
                                                      Page 43 of 58




 Fill in this information to identify your case:

 Debtor 1                    Tavaras LaMar Pearson
                             First Name                     Middle Name             Last Name

 Debtor 2                    Desarae LaShae Pearson
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number              16-24465
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Tavaras LaMar Pearson                                                 X   /s/ Desarae LaShae Pearson
              Tavaras LaMar Pearson                                                     Desarae LaShae Pearson
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       June 6, 2016                                                   Date    June 6, 2016




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 85 of 184
                                                      Page 44 of 58


 Fill in this information to identify your case:

 Debtor 1                  Tavaras LaMar Pearson
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Desarae LaShae Pearson
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number           16-24465
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        1264 River Bed Dr #1228                                  From-To:                       Same as Debtor 1                                  Same as Debtor 1
        Salt Lake City, UT 84119                                                                                                               From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 86 of 184
                                                  Page 45 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)   16-24465

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $22,554.71           Wages, commissions,                       $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $33,510.00           Wages, commissions,                 $1,930.00
 (January 1 to December 31, 2015 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $26,128.00            Wages, commissions,                $4,401.00
 (January 1 to December 31, 2014 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                                                                    $0.00       Retirement Income                         $560.00
 (January 1 to December 31, 2014 )


                                                                                                       $0.00       Unemployment                           $4,154.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 87 of 184
                                                  Page 46 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)   16-24465

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       AmeriCredit/GM Financial                                  March to May                     $831.00          $10,827.00         Mortgage
       PO Box 183583                                             2016                                                                 Car
       Arlington, TX 76096                                                                                                            Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Lobel Financial Corp                                      02/2016                          $980.00                 $0.00       Mortgage
       19829 N 27th Ave                                                                                                               Car
       Phoenix, AZ 85027                                                                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Les Schwab Tire Center                                    02/2016                        $1,600.00                 $0.00       Mortgage
       3837 1st Ave SE                                                                                                                Car
       Cedar Rapids, IA 52402-5602                                                                                                    Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Loyal Loans                                               Debt Collection            Salt Lake County Justice                   Pending
       Vs                                                                                   Court                                      On appeal
       Tavaras LaMar Pearson                                                                PO Box 144575
                                                                                                                                       Concluded
       168600104                                                                            Salt Lake City, UT 84114
                                                                                                                                    Garnishment


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 88 of 184
                                                  Page 47 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)    16-24465

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Checknet Inc                                              Debt Collection            Third District Court - West                 Pending
       Vs                                                                                   Jordan Dept                                 On appeal
       Desarae LaShae Pearson                                                               8080 S Redwood Rd Ste
                                                                                                                                        Concluded
       150412365                                                                            1701
                                                                                            West Jordan, UT 84088
                                                                                                                                     Judgment

       Mountain Loan Centers Inc                                 Debt Collection            Fourth Judicial District                    Pending
       Vs                                                                                   125 North 100 West                          On appeal
       Tavaras LaMar Pearson                                                                Provo, UT 84601
                                                                                                                                        Concluded
       149404740
                                                                                                                                     Garnishment


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Loyal Loans                                               Garnishment from paystub                                     05/2016                      Unknown
       3163 W 5400 S
       Salt Lake City, UT 84129                                      Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Mountain Loan Centers, Inc.                               Garnishment from paystub                                     01/2015                      Unknown
       Attn: Bankruptcy
       PO Box 3000                                                   Property was repossessed.
       Anaheim, CA 92803                                             Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 89 of 184
                                                  Page 48 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)    16-24465

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Summit Financial Education, Inc.                              $9.95 for Credit Counseling Services                     05/17/2016                     $9.95
       4800 E Flower St
       Tucson, AZ 85712


       Vannova Legal PLCC                                            $112 Attorney Fee                                        05/16/2016                 $112.00
       47 W 9000 S                                                   $33 Credit Report
       #1                                                            $335 Court Filing Fee
       Sandy, UT 84070


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                Case
                Case19-27718
                     16-24465 Doc
                              Doc50 Filed06/06/16
                                  5 Filed 10/28/20 Entered
                                                    Entered06/06/16
                                                             10/28/2012:07:56
                                                                      20:51:22 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document     Page 90 of 184
                                                   Page 49 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)   16-24465

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or       Date transfer was
       Address                                                       property transferred                       payments received or debts     made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       JPMorgan Chase Bank, N.A.                                 XXXX-                        Checking                                                       $0.00
       4425 Burley Drive                                                                      Savings
       Pocatello, ID 83202                                                                    Money Market
                                                                                              Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 91 of 184
                                                  Page 50 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                           Case number (if known)   16-24465

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case
                Case19-27718
                     16-24465 Doc
                              Doc50 Filed06/06/16
                                  5 Filed 10/28/20 Entered
                                                    Entered06/06/16
                                                             10/28/2012:07:56
                                                                      20:51:22 Desc
                                                                               DescMain
                                                                                    Main
                                    Document
                                     Document     Page 92 of 184
                                                   Page 51 of 58
 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                      Case number (if known)   16-24465


             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Tavaras LaMar Pearson                                               /s/ Desarae LaShae Pearson
 Tavaras LaMar Pearson                                                   Desarae LaShae Pearson
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      June 6, 2016                                                  Date     June 6, 2016

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                   Case
                   Case19-27718
                        16-24465 Doc
                                 Doc50 Filed06/06/16
                                     5 Filed 10/28/20 Entered
                                                       Entered06/06/16
                                                                10/28/2012:07:56
                                                                         20:51:22 Desc
                                                                                  DescMain
                                                                                       Main
                                       Document
                                        Document     Page 93 of 184
                                                      Page 52 of 58

 Fill in this information to identify your case:

 Debtor 1                  Tavaras LaMar Pearson
                           First Name                       Middle Name              Last Name

 Debtor 2                  Desarae LaShae Pearson
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number            16-24465
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         AmeriCredit/GM Financial                             Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of 2010 Chrysler Town and                                   Reaffirmation Agreement.
    property       Country 81,000 miles                                     Retain the property and [explain]:
    securing debt: Value based on nada.com
                   Location: 3552 W Honda Ave,
                   Salt Lake City, UT 84119


    Creditor's         Title Max Loans                                      Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of 2002 Ford Explorer 133,000                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Value based on nada.com
                   Location: 3552 W Honda Ave,
                   Salt Lake City, UT 84119

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 94 of 184
                                                  Page 53 of 58

 Debtor 1      Tavaras LaMar Pearson
 Debtor 2      Desarae LaShae Pearson                                                                Case number (if known)    16-24465



 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Comcast Cable Communications, LLC                                                                  No

                                                                                                                                 Yes

 Description of leased        Cable, Internet Contract Ends 08/2017
 Property:

 Lessor's name:               Marathon Property Management                                                                       No

                                                                                                                                 Yes

 Description of leased        Residential Lease Ends 06/30/2016
 Property:

 Lessor's name:               Sprint                                                                                             No

                                                                                                                                 Yes

 Description of leased        Cellphone Contract Ends 2017
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Tavaras LaMar Pearson                                                    X /s/ Desarae LaShae Pearson
       Tavaras LaMar Pearson                                                           Desarae LaShae Pearson
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        June 6, 2016                                                     Date    June 6, 2016




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 95 of 184
                                                  Page 54 of 58
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75      administrative fee

        Your debts are primarily consumer debts.                                          +        $15      trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 96 of 184
                                                  Page 55 of 58


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +          $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 97 of 184
                                                  Page 56 of 58
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75         administrative fee                                        factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 98 of 184
                                                  Page 57 of 58
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case
               Case19-27718
                    16-24465 Doc
                             Doc50 Filed06/06/16
                                 5 Filed 10/28/20 Entered
                                                   Entered06/06/16
                                                            10/28/2012:07:56
                                                                     20:51:22 Desc
                                                                              DescMain
                                                                                   Main
                                   Document
                                    Document     Page 99 of 184
                                                  Page 58 of 58




                                                               United States Bankruptcy Court
                                                                        District of Utah
            Tavaras LaMar Pearson
 In re      Desarae LaShae Pearson                                                                Case No.   16-24465
                                                                                Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: June 6, 2016                                                  /s/ Tavaras LaMar Pearson
                                                                     Tavaras LaMar Pearson
                                                                     Signature of Debtor

 Date: June 6, 2016                                                  /s/ Desarae LaShae Pearson
                                                                     Desarae LaShae Pearson
                                                                     Signature of Debtor




Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 100 of 184




  Exhibit “G”
            Case 19-27718          Doc 50     Filed 10/28/20 TheEntered  10/28/20 20:51:22 Desc Main
                                                                 Order of the Court is stated below:
                                              Document     Page   101  of  184
                                                             Dated: February 28, 2018            At the direction of:
                                                                          09:08:08 AM                 /s/ ANDREW H STONE
                                                                                                          District Court Judge
                                                                                                 by
                                                                                                      /s/ JANET ROGERS
                                                                                                          District Court Clerk
          Chad C. Rasmussen (13847)
          ALPINA LEGAL
          2230 N University Pkwy., Ste. 7E
          Provo, UT 84604
          Phone: 801-747-9529
          Fax: 801-384-0519
          E-mail: chad@AlpinaLegal.com

          Attorney for Plaintiff

                IN THE SALT LAKE CITY DEPT. OF THE THIRD JUDICIAL DISTRICT COURT
                               SALT LAKE COUNTY, STATE OF UTAH
                                      450 S State St., Salt Lake City, UT 84111 - 801-238-7300



           CASCADE COLLECTIONS LLC,                                              BENCH WARRANT

                             Plaintiff,                                    Case No. 129918006

                   v.                                                      Judge: ANDREW H STONE

           DESARAE DIAZ, an individual,
                                                                                       2013-LCKYS-1484

                             Defendant.


          THE STATE OF UTAH TO ANY PEACE OFFICER IN THE STATE OF UTAH:

                 On February 27, 2018, the judgment debtor DESARAE DIAZ failed to attend a hearing

          in violation of a court order.

                 YOU ARE THEREFORE COMMANDED to arrest the above-named judgment debtor

          and bring him/her before this Court, or, if court has adjourned, to deliver him/her to the Sheriff

          of this County until the Court is next in session.

                 Bail is set at the sum of $300.00 (cash only). Personal or corporate surety is not

          acceptable. This warrant is returnable and the above-named judgment debtor is ordered to appear

          at a hearing in the courthouse on:
                                      September 26
                 Date: Wednesday, May 2, 2018                                          Time: 2:00 p.m.

                 Address: 450 S State St., Salt Lake City, UT 84111                    Room: S-31

February 28, 2018 09:08 AM                                                                                                       1 of 2
            Case 19-27718        Doc 50     Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                            Document     Page 102 of 184




                 The above-named judgment debtor is ordered to attend the hearing, to show cause why

          he/she should not be punished for contempt for failing to attend the in the above-entitled case as

          set for in the Order/Notice Scheduling Hearing to Identify Judgment Debtor's Property or the

          Order to Show Cause to answer questions under oath concerning his/her property interests and

          bring financial documents.

                 The above-named judgment debtor is ordered to bring all records concerning

          employment, bank accounts, vehicles, real property, business entities and any other property in

          which he/she has an interest, including bank statements and copies of his/her two most recent tax

          returns.

                 Bail will be held in trust to secure the above-named judgment debtor's attendance. Upon

          the approval of the judgment debtor or order of this court, bail may be forfeited to the judgment

          creditor in full or partial satisfaction of the judgment.

                 In compliance with the Americans with Disabilities Act, individuals needing special

          accommodations (including auxiliary communicative aids and services) during this proceeding

          should contact a judicial services representative at least three working days prior to the hearing.

                                              ---END OF DOCUMENT---
                                     (Signature appears at the top of the first page.)

          Serve: DESARAE DIAZ
          3653 W 7990 S, West Jordan
          West Jordan, UT 84088




February 28, 2018 09:08 AM                                                                                      2 of 2
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 103 of 184




  Exhibit “H”
  Case 19-27718         Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                 Document     Page 104 of 184




Russell C. Skousen, Utah Bar No. 6441
SKOUSEN LAW, PLLC
10808 S. River Front Parkway, Ste. 310
South Jordan, UT 84095
Telephone: (801) 505-9980
Fax: (801) 907-7241
Email: rskousen@skousenlawfirm.com
Attorneys for Defendant, Desarae Pearson

                         IN THE DISTRICT COURT OF UTAH
       THIRD JUDICIAL DISTRICT, SALT LAKE COUNTY, SALT LAKE DEPARTMENT
               450 SOUTH STATE STREET, SALT LAKE CITY, UTAH 84114

 CASCADE COLLECTIONS, LLC,                                MOTION TO QUASH BENCH
          Plaintiff,                                            WARRANT

 v.
                                                           Case No.: 129918006
 DESARAE DIAZ, n.k.a: DESARAE
 PEARSON, an individual,                                   Judge: ANDREW H. STONE
          Defendant.

      COMES NOW, Defendant, DESARAE DIAZ, now known as DESARAE PEARSON, by and

through her counsel, moves the court for entry of an order quashing the Bench Warrant issued

February 28, 2018 due to defendant’s failure to appear at the Supplemental Order hearing

scheduled February 27, 2018. The reasons are as follows:

      1. Defendant filed for Bankruptcy on May 23, 2016 as case number 16-24465 (the

         “Bankruptcy”).

      2. Defendant received a discharge of her debts on August 31, 2016 (“Discharge Order”). A

         true and correct copy of the Discharge Order is attached hereto as Exhibit A.

      3. The Discharge Order states that creditors cannot collect on discharged debts, meaning that

         “creditors cannot sue, garnish wages, assert a deficiency, or otherwise try to collect from

         the debtors personally on discharged debts.” Exhibit A, at p. 1.
  Case 19-27718        Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                Document     Page 105 of 184




   4. Titanium Funds, LLC is listed as a creditor in the Bankruptcy. See Exhibit A at p. 4.

   5. The Complaint in this matter states that the Defendant’s alleged obligation to Titanium

       Funds, LLC has been “been assigned to Plaintiff through a Collection Agreement and

       Assignment of Accounts between Plaintiff and Titanium.” Complaint at ¶5.

   6. On February 27, 2018 -- Approximately 18 months after Defendant received a discharge

       of Plaintiff’s claim -- a supplemental proceeding was held at which Defendant did not

       appear and a bench warrant was issued by the Court.

   7. On March 21, 2018 a Notice of Bankruptcy Filing was filed with the Court.

   8. On July 28, 2018 a copy of the bench warrant issued by the Court after the Notice of

       Bankruptcy Filing was lodged with the Court, Plaintiff served a copy of the bench warrant

       on Defendant.

   9. Plaintiff is attempting to require Defendant to appear at a hearing before the Court on

       September 26, 2018.

   10. Plaintiff’s continued collection efforts are a violation of the Bankruptcy Court’s Discharge

       Order.

THEREFORE, Defendant respectfully requests that this Court quash the Bench Warrant and any

further supplemental proceedings in this matter.

DATED, this 25th day of September, 2018.

                                                            SKOUSEN LAW, PLLC

                                                             /s/ Russell C. Skousen
                                                             Russell C. Skousen
                                                             Attorney for Defendant
  Case 19-27718       Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                                Document     Page 106 of 184




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of September, 2018, I caused a true and correct copy
of the foregoing MOTION TO QUASH BENCH WARRANT via court approved e-filing.

Chad C. Rasmussen (13847)
Electronic Filing Only
Attorney for Plaintiff

                                                              /s/ Rachelle Olsen
                                                              Rachelle Olsen
                                                              Paralegal, Skousen Law, PLLC
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 107 of 184




                                 EXHIBIT A
       Case16-24465
      Case  19-27718 Doc
                      Doc11
                          50 Filed
                              Filed09/02/16
                                    10/28/20 Entered
                                                Entered09/02/16
                                                        10/28/2022:52:59
                                                                 20:51:22 Desc
                                                                           DescImaged
                                                                                Main
                             Document       Page  108 of 184
                            Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Tavaras LaMar Pearson                                         Social Security number or ITIN   xxx−xx−8726
                      First Name   Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
Debtor 2              Desarae LaShae Pearson                                        Social Security number or ITIN   xxx−xx−2926
(Spouse, if filing)
                      First Name   Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Utah

Case number: 16−24465 KRA                                    Chapter 7            Petition date: 5/23/16




Order of Discharge                                                                                                           12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Tavaras LaMar Pearson                                         Desarae LaShae Pearson
           aka Tavaras Fuller                                            aka Desarae Diaz, aka Desarae Quintero

           8/31/16                                                        By the court: Kevin R. Anderson
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                          For more information, see page 2 >




Official Form 318                                            Order of Discharge                                 page 1
     Case16-24465
    Case  19-27718 Doc
                    Doc11
                        50 Filed
                            Filed09/02/16
                                  10/28/20 Entered
                                              Entered09/02/16
                                                      10/28/2022:52:59
                                                               20:51:22 Desc
                                                                         DescImaged
                                                                              Main
                           Document       Page  109 of 184
                          Certificate of Notice Page 2 of 4




Some debts are not discharged                              Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:             agreement are not discharged.

     ♦ debts that are domestic support                     In addition, this discharge does not stop
       obligations;                                        creditors from collecting from anyone else who
                                                           is also liable on the debt, such as an insurance
                                                           company or a person who cosigned or
     ♦ debts for most student loans;                       guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
         Case16-24465
        Case  19-27718 Doc
                        Doc11
                            50 Filed
                                Filed09/02/16
                                      10/28/20 Entered
                                                  Entered09/02/16
                                                          10/28/2022:52:59
                                                                   20:51:22 Desc
                                                                             DescImaged
                                                                                  Main
                               Document       Page  110 of 184
                              Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                             District of Utah
In re:                                                                                  Case No. 16-24465-KRA
Tavaras LaMar Pearson                                                                   Chapter 7
Desarae LaShae Pearson
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 1088-2           User: admin                  Page 1 of 2                    Date Rcvd: Aug 31, 2016
                               Form ID: 318                 Total Noticed: 58


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 02, 2016.
db/jdb         +Tavaras LaMar Pearson,     Desarae LaShae Pearson,     3552 W Honda Ave,
                 Salt Lake City, UT 84119-1606
10249566       +1st Choice Money Center,     7210 South 900 East,     Midvale, UT 84047-4489
10249568       +AMC Property Management,     1954 E Fort Union Blvd,     Salt Lake City, UT 84121-6800
10249567       +Allied Interstate Llc,     Po Box 361445,    Columbus, OH 43236-1445
10249569        American Coradius International,     2420 Sweet Home Rd #150,     Buffalo, NY 14228-2244
10249570       +American Title Loans,     7710 S State St,    Midvale, UT 84047-3200
10249572        Attorney General’s Office,     PO Box 413064,    Salt Lake City, UT 84141-3064
10249577       +CMRE Financial Services,     3075 E Imperial Hwy,     Suite 200,    Brea, CA 92821-6753
10249573       +California Business Bureau,     1711 S Mountain Ave,     Monrovia, CA 91016-4256
10249575       +Chase Bank,    PO Box 182223,    Dept OH1-1272,    Columbus, OH 43218-2223
10249576       +Check City,    PO Box 970183,    Orem, UT 84097-0183
10249578       +Commonwealth Financial Systems,     245 Main St,    Dickson City, PA 18519-1641
10249579       +Constar Financial Services,     3561 W Bell Rd,    Phoenix, AZ 85053-2965
10249580       +Designed Receivable So,     1 Centerpointe Dr Ste 45,     La Palma, CA 90623-1052
10249582        E Partner Net,    740 E 1910 S,    Provo, UT 84606
10249583        EM PHYS INTEGRATED CARE (EPIC),     PO Box 96398,     Oklahoma City, OK 73143-6398
10249586       +Fed Loan Servicing,    Po Box 69184,     Harrisburg, PA 17106-9184
10249588       +Gentry Finance,    Po Box 1947,    Boerne, TX 78006-6947
10249589       +Harris & Harris, Ltd,     111 W Jackson Blvd,    Suite 400,    Chicago, IL 60604-4135
10249593       +JPMorgan Chase Bank,     6275 S Highland Dr,    Salt Lake City, UT 84121-2193
10249592       +Johnson Mark Llc,    4246 S Riverboat Rd Ste,     Salt Lake City, UT 84123-2587
10249596        Lamont, Hanley & Assoc,     PO Box 179,    Manchester, NH 03105-0179
10249599       +Loyal Loans,    3163 West 5400 South,     Salt Lake City, UT 84129-2271
10249601       +Morgan Jewelers,    Po Box 45820,    Salt Lake City, UT 84145-0820
10249604        Mountain Medical Physician Specialists,      Dept 340,    PO Box 30015,
                 Salt Lake City, UT 84130-0015
10249606       +North American Recovery,     Nar, Inc,    Po Box 271014,    Salt Lake City, UT 84127-1014
10249607       +Progressive Leasing,     PO Box 413110,    Salt Lake City, UT 84141-3110
10249608       +Quick Loan/ryl Mgt,    25331 W Ih 10,     San Antonio, TX 78257-9504
10249609      #+Raush, Sturm, Israel, Enerson & Hornik,      922 West Baxter Drive,     Suite 130,
                 South Jordan, UT 84095-8626
10249612       +Swift Funds,    927 Deep Valley Dr,     Palos Verdes P, CA 90274-3808
10249613       +Tfc Credit,    2010 Crow Canyon Place Suite 300,      San Ramon, CA 94583-1344
10249615       +Title Max Loans,    4163 West 5415 South,     Salt Lake City, UT 84118-4345
10249618      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,       PO Box 5220,    Cincinnati, OH 45201)
10249619       +Van Ru Credit Corporation,     1350 East Tohy Ave,     Suite 100 E,    Des Plaines, IL 60018-3337
10249620       +Vista Fin/ryl Mgt,    25331 W Ih 10,     San Antonio, TX 78257-9504
10249621       +Wakefield & Associates,     Attn: Bankruptcy,    Po Box 441590,     Aurora, CO 80044-1590
10249622        Wells Fargo Bank,    302 2nd St, 4th Floor,     San Francisco, CA 94107

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10249571       +EDI: PHINAMERI.COM Sep 01 2016 09:48:00       AmeriCredit/GM Financial,    Po Box 183583,
                 Arlington, TX 76096-3583
10249574       +EDI: CAPITALONE.COM Sep 01 2016 09:48:00       Capital One,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
10249581       +EDI: DISCOVER.COM Sep 01 2016 09:48:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,   New Albany, OH 43054-3025
10249584       +E-mail/Text: bknotice@erccollections.com Sep 01 2016 10:06:35        ERC/Enhanced Recovery Corp,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
10249585       +E-mail/Text: bankruptcy@expressrecovery.com Sep 01 2016 10:06:24        Express Recovery Services,
                 Po Box 26415,   Salt Lake City, UT 84126-0415
10249587       +EDI: AMINFOFP.COM Sep 01 2016 09:48:00       First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls, SD 57107-0145
10249590       +EDI: IIC9.COM Sep 01 2016 09:48:00       IC Systems, Inc,    444 Highway 96 East,   Po Box 64378,
                 St Paul, MN 55164-0378
10249591        EDI: JEFFERSONCAP.COM Sep 01 2016 09:49:00       Jefferson Capital Systems,    16 McLelland Rd,
                 Saint Cloud, MN 56303
10249594       +E-mail/Text: key_bankruptcy_ebnc@keybank.com Sep 01 2016 10:06:39        KeyBank,
                 34 North Main St,    Dayton, OH 45402-1909
10249595       +E-mail/Text: bureauknight@yahoo.com Sep 01 2016 10:06:20        Knight Adjustment Bureau,
                 404 E 4500 S #A34,    Salt Lake City, UT 84107-2710
10249597       +EDI: LEADINGEDGE.COM Sep 01 2016 09:49:00       Leading Edge Recovery Solutions,
                 5440 N Cumberland Ave Ste 300,    Chicago, IL 60656-1486
10249598       +E-mail/Text: ZyCredit.A.User@lesschwab.com Sep 01 2016 10:06:53        Les Schwab,
                 Les Schwab Corp Office,    Po Box 5350,    Bend, OR 97708-5350
10249602        E-mail/Text: jlothrop@macu.com Sep 01 2016 10:06:21       Mountain America Credit Union,
                 Po Box 9001,   West Jordan, UT 84084
10249603       +E-mail/Text: alcmlcbks@gmail.com Sep 01 2016 10:07:29        Mountain Loan Center,
                 981 East 3300 South,    Salt Lake City, UT 84106-2167
10249605       +E-mail/Text: wendy@mountainlandcollections.com Sep 01 2016 10:07:11
                 Mountainland Collections, Inc,    852 East 1050 South,     American Fork, UT 84003-3798
            Case16-24465
           Case  19-27718 Doc
                           Doc11
                               50 Filed
                                   Filed09/02/16
                                         10/28/20 Entered
                                                     Entered09/02/16
                                                             10/28/2022:52:59
                                                                      20:51:22 Desc
                                                                                DescImaged
                                                                                     Main
                                  Document       Page  111 of 184
                                 Certificate of Notice Page 4 of 4


District/off: 1088-2                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 31, 2016
                                      Form ID: 318                       Total Noticed: 58


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10249611        EDI: SECFIN.COM Sep 01 2016 09:49:00     Sunbelt Credit,    3565 West 3500 South,
                 Salt Lake City, UT 84119
10249610       +EDI: DRIV.COM Sep 01 2016 09:49:00     Santander Consumer USA,    Po Box 961245,
                 Fort Worth, TX 76161-0244
10249614       +E-mail/Text: bknotices@lac77.com Sep 01 2016 10:06:06      Titanium Funds,   1265 S State St,
                 Clearfield, UT 84015-1602
10261377        EDI: RECOVERYCORP.COM Sep 01 2016 09:48:00     Tosh, Inc. dba Check City,
                 Care of Recovery Management Systems Corp,   25 S.E. 2nd Avenue, Suite 1120,
                 Miami, FL 33131-1605
10249616       +E-mail/Text: Kellie@udhllc.com Sep 01 2016 10:07:28      United Debt Holding, LLC,
                 4833 Front Street,   Castle Rock, CO 80104-7902
10249617       +E-mail/Text: collections@healthcare.utah.edu Sep 01 2016 10:07:19      University of Utah Health,
                 PO Box 30465,   Salt Lake City, UT 84130-0465
                                                                                             TOTAL: 21

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10249600       ##+Midwest Recovery Fund,   12100 Single Tree Lane, Ste 163,                     Eden Prairie, MN 55344-7952
                                                                                                                TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 02, 2016                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 31, 2016 at the address(es) listed below:
              Matthew K. Broadbent    on behalf of Joint Debtor Desarae LaShae Pearson matt@vannovalegal.com,
               vannova.ecf@gmail.com
              Matthew K. Broadbent    on behalf of Debtor Tavaras LaMar Pearson matt@vannovalegal.com,
               vannova.ecf@gmail.com
              Stephen W. Rupp tr    rupptrustee@mbt-law.com, UT03@ecfcbis.com
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
                                                                                             TOTAL: 4
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 112 of 184




     Exhibit “I”
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           24   Filed
                                Filed 10/28/20
                                      01/11/19 Entered
                                                Entered 10/28/20
                                                        01/11/19 20:51:22
                                                                 20:11:05         Desc
                                                                                  Desc Main
                                                                                       Main
                                Document
                                  Document   Page
                                               Page 1 of 184
                                                  113 of 2




Matthew K. Broadbent (9667)
Vannova Legal, PLLC
49 West 9000 South
Sandy, Utah 84070
Telephone: (801) 415-9800
Facsimile: (801) 415-9818
Email: info@VannovaLegal.com
Attorney for Debtors

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
In Re:
                                                CASE NO: 16-24465
TAVARAS LAMAR PEARSON
DESARAE LASHAE PEARSON                          Chapter 7

Debtors.                                        Judge Kevin R. Anderson

                   MOTION TO REOPEN CHAPTER 7 BANKRUPTCY
                           TO INCLUDE UNSECURED CREDITOR

         Debtors, through counsel undersigned, hereby move this court for an order reopening

their Chapter 7 Bankruptcy Case to allow the Debtors to amend the schedules to include

CASCADE COLLECTIONS, LLC, an unsecured creditor. The Debtors respectfully represent as

follows:

   1. The Debtors filed their Chapter 7 Bankruptcy on May 23, 2016.

   2. The Debtors’ case was discharged on August 31, 2016 and was closed on January 2,

         2018.

   3. Among the creditors listed in the Debtors’ Petition was Titanium Funds (“Titanium”).

   4. Titanium held a claim for a pre-petition, unsecured debt that was ultimately discharged in

         the bankruptcy.
Case
Case 19-27718
     16-24465     Doc
                  Doc 50
                      24     Filed
                             Filed 10/28/20
                                   01/11/19 Entered
                                             Entered 10/28/20
                                                     01/11/19 20:51:22
                                                              20:11:05          Desc
                                                                                Desc Main
                                                                                     Main
                             Document
                               Document   Page
                                            Page 2 of 184
                                               114 of 2




 5. Although Cascade Collections, LLC (“Cascade”) was not listed as an unsecured Creditor

    in their Schedules, the Debtors believed that by listing Titanium Funds, any collections

    associated with that debt would be included and discharged in the bankruptcy.

 6. Despite having been given notice of the bankruptcy on numerous occasions from Debtors

    and Debtors’ counsel, Cascade has continued to aggressively collect from Debtors post-

    petition on the unsecured, pre-petition debt.

 7. For this purpose, Debtors move this Court to reopen the bankruptcy to allow Debtors to

    amend their schedules to add Cascade as an unsecured creditor and receive a discharge of

    this debt.

    WHEREFORE, Debtors respectfully request an Order reopening their Chapter 7

    Bankruptcy Case to allow them to amend their schedules and include Cascade as an

    unsecured creditor so that they may receive a discharge of this debt.

        DATED: January 11, 2019


                                                           /s/ Matthew K. Broadbent
                                                    Matthew K. Broadbent
                                                    Attorney for Debtors
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 115 of 184




    Exhibit “J”
  Case 19-27718
       16-24465         Doc 50
                            27    Filed 10/28/20
                                        01/28/19 Entered 10/28/20
                                                           01/28/19 20:51:22
                                                                    14:38:20          Desc Main
                                  Document
                                   Document Page Page
                                                    116
                                                      1 of
                                                        of17184




Chad C. Rasmussen (13847)
Chase R. Nielson (16913)
ALPINA LEGAL
2230 N University Pkwy, Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com
E-mail: chase@AlpinaLegal.com

Attorney for CASCADE COLLECTIONS LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


 In re:                                                OBJECTION TO MOTION TO REOPEN
                                                          CHAPTER 7 BANKRUPTCY TO
 TAVARAS LAMAR PEARSON AND                              INCLUDE UNSECURED CREDITOR
 DESARAE LASHAE PEARSON (aka/fka
 DESARAE DIAZ),                                             Case No. 16-24465 (Ch. 7)

                  Debtors.                                  Judge: Kevin R. Anderson


          CASCADE COLLECTIONS LLC (“Cascade”), by and through counsel of Alpina Legal,

and pursuant to Local Rule 9013-2(e), hereby objects to Debtors‟ Motion to Reopen Chapter 7

Bankruptcy to Include Unsecured Creditor.

          In support of this objection, Cascade responds to the Motion and states as follows:

   1. Cascade admits the statements of ¶ 1 of the Motion.

   2. Cascade admits the statements of ¶ 2 of the Motion. Cascade adds that a proof of claim

          deadline of June 21, 2017 existed in the case.

   3. Cascade denies the statements of ¶ 3 of the Motion that Titanium was listed in the

          Debtors‟ Petition. Cascade does admit that Titanium was listed in the Debtors‟ filed

          Schedules. Cascade also adds that it was not listed in the Debtors‟ Schedules.


                                                   1
Case 19-27718
     16-24465      Doc 50
                       27    Filed 10/28/20
                                   01/28/19 Entered 10/28/20
                                                      01/28/19 20:51:22
                                                               14:38:20               Desc Main
                             Document
                              Document Page Page
                                               117
                                                 2 of
                                                   of17184




 4. Cascade denies the statement of ¶ 4 of the Motion that at the time of discharge Titanium

    Funds (“Titanium”) “held a claim for a pre-petition, unsecured debt that was ultimately

    discharged in the bankruptcy.” Titanium‟s claim against Debtor Desarae Diaz had been

    previously assigned to Cascade, which subsequently reduced such claim to judgment on

    February 11, 2013 after she was personally served with process. Debtor Desarae Diaz

    received notice that Cascade was the judgment creditor for this obligation on multiple

    occasions prior to Debtors‟ filing for bankruptcy. Attached hereto as Exhibit “A” is a

    copy of that Judgment.

 5. Cascade admits the statements of ¶ 5 only to the extent that this paragraph reflects

    Debtors‟ subjective and unreasonable incorrect understanding.

 6. Cascade denies the statements of ¶ 6 to the extent that they imply that Cascade at any

    time received notice of the bankruptcy prior to the Proof of Claim deadline of June 21,

    2017. Cascade first received notice of Debtor‟s bankruptcy in December 2017.

    Furthermore, Cascade denies that the Judgment it holds is necessarily the same “claim”

    that was previously held by Titanium, primarily because it is now the holder.

 7. Cascade denies the statements of ¶ 7 of the Motion as granting this motion would

    circumvent established bankruptcy law and stymie sound public policy. It is unclear what

    the “purpose” is as stated in ¶ 7, but Cascade objects to the requested relief.

 8. Cascade further states that it was neither listed nor scheduled on the schedules filed by

    Debtor, nor was Cascade notified of the Debtors‟ bankruptcy in time to timely file a proof

    of claim by June 21, 2017. Cascade states that the debt it is collecting from Debtor was

    originated by Lucky‟s Auto Credit LLC which assigned it to Titanium which assigned it

    to Cascade. While Titanium was listed on the schedules filed by Debtor, Cascade was

                                              2
Case 19-27718
     16-24465        Doc 50
                         27   Filed 10/28/20
                                    01/28/19 Entered 10/28/20
                                                       01/28/19 20:51:22
                                                                14:38:20           Desc Main
                              Document
                               Document Page Page
                                                118
                                                  3 of
                                                    of17184




    not. Accordingly, Cascade was not properly listed and was not given any notice of the

    Debtor‟s bankruptcy case.

 9. Cascade initiated a lawsuit against Debtor in Utah Courts on December 26, 2012, prior to

    the filing of Debtors‟ bankruptcy case and, as such, Debtor Desarae Diaz should have no

    excuse for why she chose neither to list Cascade nor to give it notice of her bankruptcy

    case. Indeed, the legal standard is that a debtor may not list the original creditor “when

    he knows, or ought to know, that another is the present holder of his obligation…” In re

    Osofsky, 50 F.2d 241, 243 (S.D.N.Y. 1931); see also Columbia Bank v. Birkett, 174

    N.Y. 112, 66 N.E. 652 102 Am.St.Rep. 478 (N.Y. Ct. App. 1903), aff‟d in 195 U.S. 345,

    25 S.Ct. 38, 49 L.Ed. 231 (the payee on a note was listed in the debtor‟s bankruptcy but

    not the current holder; held the obtained discharge did not cover the note).

 10. Cascade was first notified of the Debtors‟ bankruptcy in December 2017, after both the

    discharge of Debtors and the deadline for filing proofs of claim, when Cascade‟s counsel

    received an email from Debtors‟ counsel‟s office. Attached hereto as Exhibit “B” is copy

    of that email.

 11. Given the proof of claim filing deadline in this case of June 21, 2017, the notice Cascade

    received in December 2017 is meaningless. Cascade was neither listed nor scheduled on

    the schedules filed by Debtor in time to permit a timely filing of a proof of claim and

    Cascade‟s notice and knowledge of the case, including that of its attorney, did not allow

    for such a timely filing. The burden is upon the Debtor to prove or show Cascade had

    notice or actual knowledge of the Debtor‟s bankruptcy case sufficient for it to timely file

    a proof of claim. See U.S., Small Business Admin. v. Bridges, 894 F.2d 108, 111 (5th Cir.



                                              3
Case 19-27718
     16-24465      Doc 50
                       27    Filed 10/28/20
                                   01/28/19 Entered 10/28/20
                                                      01/28/19 20:51:22
                                                               14:38:20            Desc Main
                             Document
                              Document Page Page
                                               119
                                                 4 of
                                                   of17184




    1990) (“The burden of proof rests with [the debtor] to show that the [creditor] had „notice

    or actual knowledge‟ under section 523(a)(3).”).

 12. Debtor has failed to even put forth evidence of a prima facie showing that Cascade had

    notice or actual knowledge and, in fact, the evidence extant establishes that December 20,

    2017 was the first date that Cascade could possibly have had notice or actual knowledge

    of Debtor‟s bankruptcy filing. Given this notice date, Cascade is prejudiced and was

    unable to participate in the Debtor‟s bankruptcy for attending the 341 meeting, obtaining

    2004 orders, objecting to claimed exemptions, filing motions to dismiss, filing a

    complaint for any appropriate reason, or, more importantly, filing a proof of claim.

 13. This case is similar to the Tenth Circuit Bankruptcy Appellate Panel‟s ruling in Dawson

    v. Unruh (In re Dawson), in that pursuant to 11. U.S.C. 523(a)(3), the Debtors‟ discharge

    in this case did not discharge Debtor Desarae Diaz from the debt that Cascade is

    collecting, primarily because a claims bar date exists here, and granting the Debtors‟

    Motion to reopen the case would be improper, resulting in judicial waste. 209 B. R. 246

    (10th Cir. BAP 1997)

 14. Furthermore, the doctrine of collateral estoppel should prevent Debtors‟ Motion from

    being granted. The United States Supreme Court explained in Allen v. McCurry, 449 U.S.

    90, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980), that federal courts traditionally have adhered

    to the doctrine of collateral estoppel, and “generally have also consistently accorded

    preclusive effect to issues decided by state courts.” Id. at 94-95, 101 S.Ct. at 415; see also

    Navajo Nation v. District Court for Utah County, 624 F.Supp. 130, 35-36 (D.Utah 1985).

    The Court in Allen stated: “Under collateral estoppel, once a court has decided an issue of

    fact or law necessary to its judgment, that decision may preclude relitigation of the issue

                                              4
Case 19-27718
     16-24465      Doc 50
                       27    Filed 10/28/20
                                   01/28/19 Entered 10/28/20
                                                      01/28/19 20:51:22
                                                               14:38:20             Desc Main
                             Document
                              Document Page Page
                                               120
                                                 5 of
                                                   of17184




    in a suit on a different cause of action involving a party to the first case.” 449 U.S. at 94,

    101 S.Ct. at 414. On January 15, 2019, the Third District Court for the State of Utah

    signed an Order on this same issue, concluding that as “Defendant‟s [Desarae] judgment

    creditor, Plaintiff [Cascade] should have been listed in and given notice by Defendant of

    her bankruptcy case,” and that “[p]ursuant to 11 U.S.C. 523(a)(3), the discharge entered

    in Defendant‟s bankruptcy does not cover the judgment Plaintiff obtained against her in

    this case and, accordingly, the discharge injunction is not applicable to Plaintiff.”

    Attached hereto as Exhibit “C” is a copy of that Order. Debtor‟s argument failed in State

    court and she seeks to relitigate the issue again here.

 15. The United States District Court for the Southern District of New York aptly stated that

    “[I]t is appropriate for a bankruptcy court to consider the merits of the underlying claim

    when deciding whether or not to grant a motion to reopen the proceedings. Thus, where

    the underlying claim is certain to fail upon a reopening of the proceedings, a bankruptcy

    court may properly deny the motion. In addition, courts ordinarily consider „the benefit to

    the debtor, the prejudice to the would-be defendant in the litigation, and the benefit to the

    creditors.‟” In re Kassover, 448 B.R. 625, 631 (S.D. N.Y. 2011). It is also notable that the

    Fifth Circuit has held that a debtor did not exercise reasonable diligence in accurately

    scheduling his debts and, as a result, was denied the opportunity to amend his schedules

    so that he could obtain a discharge of the debt. Matter of Faden, 96 F.3d 792 (5th Cir.

    1996). In light of this, it would be fruitless to reopen this case when the clear meaning

    and effect of 11 U.S.C. § 523(a)(3), as applied to Cascade, is that the debt it is collecting

    is not discharged and so adding Cascade as a creditor in the Debtors‟ Schedules would be



                                               5
  Case 19-27718
       16-24465       Doc 50
                          27    Filed 10/28/20
                                      01/28/19 Entered 10/28/20
                                                         01/28/19 20:51:22
                                                                  14:38:20            Desc Main
                                Document
                                 Document Page Page
                                                  121
                                                    6 of
                                                      of17184




       a pointless exercise, nor would sanctions be available for Cascade‟s attempting to collect

       the debt.

   16. In sum, Debtors‟ Motion is, in essence, an attempt to allow them to request that this Court

       rule that their discharge applies as to Cascade (it is interesting that they have already done

       what their Motion seeks by filing on January 15, 2019 an amendment to their Schedules

       to add Cascade, which effectively renders their Motion moot). However, Debtors are

       attempting to put the cart before the horse because Debtors have failed to show how the

       discharge is applicable to Cascade. The reason is simple: the Debtors have no actual

       evidence of how Cascade is subject to the discharge. Further, as this dispute/issue has

       already been settled in Cascade‟s favor, reopening this case to ultimately relitigate the

       issue can only result in a waste of this Court‟s time and resources as well as Cascade‟s.

       WHEREFORE, Cascade respectfully requests that this Court deny the Debtors‟ Motion

because Debtors have failed to establish that the discharge order is applicable to Cascade and

granting the Motion will result in waste of judicial resources and the time and money of all

interested parties. Furthermore, Cascade respectfully requests that in its Order it provide that

Debtors‟ recent amendment of their Schedules to list/include Cascade and its legal counsel has

no effect.

       DATED this 28th day of January, 2019.

                                                     /s/ Chase R. Nielson
                                                     Chase R. Nielson




                                                 6
  Case 19-27718
       16-24465      Doc 50
                         27    Filed 10/28/20
                                     01/28/19 Entered 10/28/20
                                                        01/28/19 20:51:22
                                                                 14:38:20           Desc Main
                               Document
                                Document Page Page
                                                 122
                                                   7 of
                                                     of17184




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2019, I sent a copy of the foregoing

Objection via the Electronic Case Filing System to the following:

Matthew K. Broadbent
matt@vannovalegal.com, vannova.ecf@gmail.com, broadbentmr74548@notify.bestcase.com,
vannovalegal@ecf.courtdrive.com, encoreresss.inbound@gmail.com,
ecfarchive@vannovalegal.com

Stephen W. Rupp
rupptrustee@mbt-law.com, UT03@ecfcbis.com

United States Trustee
USTPRegion19.SK.ECF@usdoj.gov

                                                    /s/ Chase R. Nielson
                                                    Chase R. Nielson




                                                7
Case 19-27718
     16-24465   Doc 50
                    27   Filed 10/28/20
                               01/28/19 Entered 10/28/20
                                                  01/28/19 20:51:22
                                                           14:38:20   Desc Main
                         Document
                          Document Page Page
                                           123
                                             8 of
                                               of17184




                               Exhibit “A”
            Case 19-27718
                 16-24465          Doc 50
                                       27   Filed 10/28/20
                                                  01/28/19 Entered 10/28/20
                                                                     01/28/19 20:51:22
                                                                              14:38:20        Desc Main
                                            Document
                                             Document Page Page
                                                              124
                                                                9 of
                                                                  of17184




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0       ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 19-27718
                 16-24465          Doc 50
                                       27      Filed 10/28/20
                                                     01/28/19 Entered 10/28/20
                                                                        01/28/19 20:51:22
                                                                                 14:38:20                             Desc Main
                                               Document
                                                Document Page Page125
                                                                   10 of 17
                                                                         184




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
Case 19-27718
     16-24465   Doc 50
                    27   Filed 10/28/20
                               01/28/19 Entered 10/28/20
                                                  01/28/19 20:51:22
                                                           14:38:20   Desc Main
                         Document
                          Document Page Page126
                                             11 of 17
                                                   184




                               Exhibit “B”
1/28/2019      Case 19-27718
                    16-24465       Doc Gmail
                                       27 - [18458]
                                       50    Filed Desarae
                                                    01/28/19
                                                    10/28/20       Entered
                                                           & Tavaras           01/28/19
                                                                               10/28/20
                                                                     Pearson - BK7 #XX-XXXXXXX:51:22
                                                                                            14:38:20          Desc Main
                                                                                             * Notice of Filing
                                             Document
                                              Document Page    Page127  12 of 17184

                                                                            Chad Rasmussen <chad.rasmussen@gmail.com>



  [18458] Desarae & Tavaras Pearson - BK7 #16-24465 * Notice of Filing
  BK Paralegal <bkparalegal@vannovalegal.com>                                                    Wed, Dec 20, 2017 at 11:24 AM
  To: "chad@alpinalegal.com" <chad@alpinalegal.com>


    Hello,



    Attached you will find the Notice of Filing for the debtors listed above with Case No. 129918006.



    Feel free to contact our office for any questions or concerns regarding this matter.



    Thank you,



    Legal Assistant




    49 West 9000 South

    Sandy, UT 84070

    T: 801-415-9800

    F: 801-415-9818


    www.VannovaLegal.com




    This transmission (including any attachments) may contain confidential information, privileged material (including
    material protected by the attorney-client or other applicable privilege), or constitute non-public information. Any use of
    this information by anyone other than the intended recipient is prohibited. If you have received this transmission in
    error, please immediately reply to the sender and delete this information from your system. Use, dissemination,
    distribution, or reproduction of this transmission by unintended recipients is not authorized and may be unlawful.




            NoticeOfFiling.pdf
            123K




https://mail.google.com/mail/u/0?ik=7ef80a4971&view=pt&search=all&permmsgid=msg-f%3A1587328365442906074&simpl=msg-f%3A15873283…   1/1
Case 19-27718
     16-24465   Doc 50
                    27   Filed 10/28/20
                               01/28/19 Entered 10/28/20
                                                  01/28/19 20:51:22
                                                           14:38:20   Desc Main
                         Document
                          Document Page Page128
                                             13 of 17
                                                   184




                               Exhibit “C”
            Case 19-27718
                 16-24465          Doc 50
                                       27    Filed 10/28/20
                                                   01/28/19 TheEntered  01/28/19 20:51:22
                                                                        10/28/20    14:38:20 Desc Main
                                                                Order of the Court is stated below:
                                             Document
                                              Document Page Page 129
                                                                  14  of  17
                                                                          184
                                                            Dated: January 15, 2019         /s/ ANDREW H STONE
                                                                         03:49:52 PM                     District Court Judge




          Chad C. Rasmussen (UT - 13847)
          ALPINA LEGAL
          2230 N University Pkwy., Ste. 7E
          Provo, UT 84604
          Phone: 801-747-9529
          Fax: 801-384-0519
          E-mail: chad@AlpinaLegal.com

          Attorney for Plaintiff

                IN THE SALT LAKE CITY DEPT. OF THE THIRD JUDICIAL DISTRICT COURT
                               SALT LAKE COUNTY, STATE OF UTAH
                                     450 S State St., Salt Lake City, UT 84111 - 801-238-7300



           CASCADE COLLECTIONS LLC,                                  ORDER ON MOTIONS TO QUASH
                                                                      BENCH WARRANT, TO STRIKE
                            Plaintiff,                              AFFIDAVITS, AND TO SUBSTITUTE
                                                                     DECLARATIONS FOR AFFIDAVIT
                  v.
                                                                          Case No. 129918006
           DESARAE DIAZ,
                                                                          Judge: ANDREW H STONE
                            Defendant.
                                                                                       2013-LCKYS-1484


                 Defendant’s MOTION TO QUASH BENCH WARRANT and MOTION TO STRIKE

          “AFFIDAVITS” OF CHAD RASMUSSEN AND DIANA TARTAGLIA, and Plaintiff's

          MOTION TO SUBSTITUTE DECLARATIONS FOR AFFIDAVIT have been filed. On January

          3, 2019, this Court held a hearing on these Motions at which counsel for Plaintiff Chad

          Rasmussen appeared and counsel for Defendant Russell Skousen appeared. The Court having

          read and heard the arguments and evidence of counsel as presented in their briefing and at the

          hearing, and the Court having read the file herein and being fully advised , and good cause

          appearing therefor;

                 THE COURT FINDS AND CONCLUDES as follows:



                                                                1

January 15, 2019 03:49 PM                                                                                                       1 of 4
            Case 19-27718
                 16-24465       Doc 50
                                    27    Filed 10/28/20
                                                01/28/19 Entered 10/28/20
                                                                   01/28/19 20:51:22
                                                                            14:38:20            Desc Main
                                          Document
                                           Document Page Page130
                                                              15 of 17
                                                                    184




              1. Defendant was personally served with a summons and complaint in this case as

                  evidenced by the summons on return filed in this case.

              2. Defendant has failed to show by clear and convincing evidence that she was not

                  personally served with a summons and complaint in this case.

              3. Plaintiff obtained a judgment against Defendant and became her judgment creditor on

                  February 11, 2013, and notice of the judgment was given to her.

              4. Over three years after judgment was entered against her, Defendant filed a petition for

                  bankruptcy in the Utah Bankruptcy Court, which was assigned case number 16-24465.

              5. Plaintiff was not listed as a creditor in her bankruptcy case, although the original creditor

                  of the debt the judgment was based upon was listed by Defendant in her bankruptcy.

              6. As Defendant’s judgment creditor, Plaintiff should have been listed in and given notice

                  by Defendant of her bankruptcy case.

              7. On August 31, 2016, Defendant obtained a discharge in her bankruptcy case.

              8. Plaintiff did not have notice of Defendant’s bankruptcy case prior to the deadline of

                  filing proofs of claim of June 21, 2017.

              9. Plaintiff first received notice of Defendant’s bankruptcy case on December 20, 2017 and

                  therefore Plaintiff did not have notice in time to file a proof of claim by the June 21,

                  2017 deadline.

              10. Pursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s bankruptcy does

                  not cover the judgment Plaintiff obtained against her in this case and, accordingly, the

                  discharge injunction is not applicable to Plaintiff.

                 IT IS HEREBY FURTHER ORDERED that Defendant’s MOTION TO QUASH



                                                             2

January 15, 2019 03:49 PM                                                                                        2 of 4
            Case 19-27718
                 16-24465      Doc 50
                                   27    Filed 10/28/20
                                               01/28/19 Entered 10/28/20
                                                                  01/28/19 20:51:22
                                                                           14:38:20          Desc Main
                                         Document
                                          Document Page Page131
                                                             16 of 17
                                                                   184




          BENCH WARRANT and MOTION TO STRIKE “AFFIDAVITS” OF CHAD RASMUSSEN

          AND DIANA TARTAGLIA are denied, and Plaintiff’s MOTION TO SUBSTITUTE

          DECLARATIONS FOR AFFIDAVIT is granted, and the Court’s Bench Warrant issued

          February 28, 2018 is still valid and enforceable and Plaintiff may proceed to serve such upon

          Defendant.

                                           ---END OF DOCUMENT---
                                   (Signature appears at the top of the first page.)

          APPROVED AS TO FORM VIA EMAIL:

          /s/ Russell C. Skousen
          Russell C. Skousen


          /s/ Chad C. Rasmussen
          Chad C. Rasmussen




                                                          3

January 15, 2019 03:49 PM                                                                                 3 of 4
            Case 19-27718
                 16-24465       Doc 50
                                    27    Filed 10/28/20
                                                01/28/19 Entered 10/28/20
                                                                   01/28/19 20:51:22
                                                                            14:38:20           Desc Main
                                          Document
                                           Document Page Page132
                                                              17 of 17
                                                                    184




                                                Certificate of Service

                 I certify that on January 7, 2019, I served a copy of this proposed Order via email to the
          following:

          Russell C. Skousen, Utah Bar No. 6441
          SKOUSEN LAW, PLLC
          10808 S. River Front Parkway, Ste. 310
          South Jordan, UT 84095
          Telephone: (801) 505-9980
          Fax: (801) 907-7241
          Email: rskousen@skousenlawfirm.com


                                                               /s/ Chad C. Rasmussen
                                                               Chad C. Rasmussen




                                                           4

January 15, 2019 03:49 PM                                                                                     4 of 4
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 133 of 184




  Exhibit “K”
            Case 19-27718          Doc 50    Filed 10/28/20 TheEntered  10/28/20 20:51:22 Desc Main
                                                                Order of the Court is stated below:
                                             Document     Page   134  of  184
                                                            Dated: January 15, 2019         /s/ ANDREW H STONE
                                                                         03:49:52 PM                     District Court Judge




          Chad C. Rasmussen (UT - 13847)
          ALPINA LEGAL
          2230 N University Pkwy., Ste. 7E
          Provo, UT 84604
          Phone: 801-747-9529
          Fax: 801-384-0519
          E-mail: chad@AlpinaLegal.com

          Attorney for Plaintiff

                IN THE SALT LAKE CITY DEPT. OF THE THIRD JUDICIAL DISTRICT COURT
                               SALT LAKE COUNTY, STATE OF UTAH
                                     450 S State St., Salt Lake City, UT 84111 - 801-238-7300



           CASCADE COLLECTIONS LLC,                                  ORDER ON MOTIONS TO QUASH
                                                                      BENCH WARRANT, TO STRIKE
                            Plaintiff,                              AFFIDAVITS, AND TO SUBSTITUTE
                                                                     DECLARATIONS FOR AFFIDAVIT
                  v.
                                                                          Case No. 129918006
           DESARAE DIAZ,
                                                                          Judge: ANDREW H STONE
                            Defendant.
                                                                                       2013-LCKYS-1484


                 Defendant’s MOTION TO QUASH BENCH WARRANT and MOTION TO STRIKE

          “AFFIDAVITS” OF CHAD RASMUSSEN AND DIANA TARTAGLIA, and Plaintiff's

          MOTION TO SUBSTITUTE DECLARATIONS FOR AFFIDAVIT have been filed. On January

          3, 2019, this Court held a hearing on these Motions at which counsel for Plaintiff Chad

          Rasmussen appeared and counsel for Defendant Russell Skousen appeared. The Court having

          read and heard the arguments and evidence of counsel as presented in their briefing and at the

          hearing, and the Court having read the file herein and being fully advised , and good cause

          appearing therefor;

                 THE COURT FINDS AND CONCLUDES as follows:



                                                                1

January 15, 2019 03:49 PM                                                                                                       1 of 4
            Case 19-27718       Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22              Desc Main
                                          Document     Page 135 of 184




              1. Defendant was personally served with a summons and complaint in this case as

                  evidenced by the summons on return filed in this case.

              2. Defendant has failed to show by clear and convincing evidence that she was not

                  personally served with a summons and complaint in this case.

              3. Plaintiff obtained a judgment against Defendant and became her judgment creditor on

                  February 11, 2013, and notice of the judgment was given to her.

              4. Over three years after judgment was entered against her, Defendant filed a petition for

                  bankruptcy in the Utah Bankruptcy Court, which was assigned case number 16-24465.

              5. Plaintiff was not listed as a creditor in her bankruptcy case, although the original creditor

                  of the debt the judgment was based upon was listed by Defendant in her bankruptcy.

              6. As Defendant’s judgment creditor, Plaintiff should have been listed in and given notice

                  by Defendant of her bankruptcy case.

              7. On August 31, 2016, Defendant obtained a discharge in her bankruptcy case.

              8. Plaintiff did not have notice of Defendant’s bankruptcy case prior to the deadline of

                  filing proofs of claim of June 21, 2017.

              9. Plaintiff first received notice of Defendant’s bankruptcy case on December 20, 2017 and

                  therefore Plaintiff did not have notice in time to file a proof of claim by the June 21,

                  2017 deadline.

              10. Pursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s bankruptcy does

                  not cover the judgment Plaintiff obtained against her in this case and, accordingly, the

                  discharge injunction is not applicable to Plaintiff.

                 IT IS HEREBY FURTHER ORDERED that Defendant’s MOTION TO QUASH



                                                             2

January 15, 2019 03:49 PM                                                                                        2 of 4
            Case 19-27718      Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22            Desc Main
                                         Document     Page 136 of 184




          BENCH WARRANT and MOTION TO STRIKE “AFFIDAVITS” OF CHAD RASMUSSEN

          AND DIANA TARTAGLIA are denied, and Plaintiff’s MOTION TO SUBSTITUTE

          DECLARATIONS FOR AFFIDAVIT is granted, and the Court’s Bench Warrant issued

          February 28, 2018 is still valid and enforceable and Plaintiff may proceed to serve such upon

          Defendant.

                                           ---END OF DOCUMENT---
                                   (Signature appears at the top of the first page.)

          APPROVED AS TO FORM VIA EMAIL:

          /s/ Russell C. Skousen
          Russell C. Skousen


          /s/ Chad C. Rasmussen
          Chad C. Rasmussen




                                                          3

January 15, 2019 03:49 PM                                                                                 3 of 4
            Case 19-27718       Doc 50    Filed 10/28/20 Entered 10/28/20 20:51:22             Desc Main
                                          Document     Page 137 of 184




                                                Certificate of Service

                 I certify that on January 7, 2019, I served a copy of this proposed Order via email to the
          following:

          Russell C. Skousen, Utah Bar No. 6441
          SKOUSEN LAW, PLLC
          10808 S. River Front Parkway, Ste. 310
          South Jordan, UT 84095
          Telephone: (801) 505-9980
          Fax: (801) 907-7241
          Email: rskousen@skousenlawfirm.com


                                                               /s/ Chad C. Rasmussen
                                                               Chad C. Rasmussen




                                                           4

January 15, 2019 03:49 PM                                                                                     4 of 4
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 138 of 184




   Exhibit “L”
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           31   Filed
                                Filed 10/28/20
                                      04/11/19 Entered
                                                Entered 10/28/20
                                                        04/11/19 20:51:22
                                                                 18:04:51            Desc
                                                                                     Desc Main
                                                                                          Main
                                Document
                                  Document   Page
                                               Page 1 of 184
                                                  139 of 3


Matthew K. Broadbent (9667)
Logan E. Finlay (16815)
Vannova Legal, PLLC
49 West 9000 South
Sandy, Utah 84070
Telephone: (801) 415-9800
Facsimile: (801) 415-9818
Email: law@VannovaLegal.com
Counsel for Debtor

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division
 In re:
                                                                Case No.: 16-24465
          Desarae LaShae Pearson and
          Tavaras LaMar Pearson                                      Chapter 7

                  Debtors.                                   Judge Kevin R. Anderson


 MOTION TO REOPEN CASE WITHOUT THE APPOINTMENT OF A TRUSTEE TO
      DETERMINE DISCHARGEABILITY OF A PREPETITION CLAIM

          Debtor, Desarae Lashae Pearson, (“Debtor”), by and through counsel and pursuant to 11

U.S.C. § 350, and § 5010 of the Federal Bankruptcy Code and Rules of Procedure, respectfully

files this Motion to Reopen Case Without the Appointment of a Trustee to Determine

Dischargeability of a Prepetition Claim (the “Motion”) in the above-captioned Chapter 7 case

(“Case”) in order to obtain a determination of this Court regarding the dischargeability of a debt.

The Motion is filed because a dispute has arisen regarding the dischargeability of a debt belonging

to Titanium Funds L.L.C. (“Titanium”), a creditor originally included in Schedule E/F filed on the

Petition Date. The Debtor intends to pursue discovery to clarify the ownership of the debt and, if

the evidence warrants, to file an adversary proceeding for declaratory judgment determining the

debt discharged pursuant to Federal Rules of Bankruptcy Procedure Rule 4007. In support of this

Motion, the Debtors represent as follows:


                                                                                                 1
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          31     Filed
                                 Filed 10/28/20
                                       04/11/19 Entered
                                                 Entered 10/28/20
                                                         04/11/19 20:51:22
                                                                  18:04:51            Desc
                                                                                      Desc Main
                                                                                           Main
                                 Document
                                   Document   Page
                                                Page 2 of 184
                                                   140 of 3


       1.      On August 1, 2011, Debtor entered into a purchase agreement (“Purchase

Agreement”) (attached as Exhibit A) with Lucky’s Auto Credit, LLC (“Lucky’s Auto”) for the

purchase of a 1996 Chrysler Concorde for $5,694.79. The vehicle served as collateral for a loan

(the “Debt”), and thereafter, Lucky’s Auto assigned the rights of the Debt (the “Claim”) to

Titanium.

       2.      On May 23, 2016 (“Petition Date”), the above-named debtors filed the Case.

       3.      On the Petition Date, the above-named debtors included Titanium’s Claim on

Schedule E/F: Creditors Who Have Unsecured Claims (See Docket No. 5, p. 33).

       4.      On August 31, 2016, this Court issued a Discharge Order which enjoined the

collection of all dischargeable prepetition debts pursuant to 11 U.S.C. § 524(a).

       5.      The Debtor has reason to believe the Debt was owned by Titanium at the time the

petition was filed, knows that Titanium’s Claim was included in the Petition and, therefore,

believes the Debt discharged and is subject to the permanent injunction of 11 U.S.C. § 524(a).

       6.      On January 2, 2018, this Court ordered the Bankruptcy Case closed.

       7.      Pursuant to 11 U.S.C. §350(b), “A case may be reopened in the court in which

such case was closed to administer assets, to accord relief to the debtor, or for other cause.”

       8.      Despite the issuance of the Discharge Order, efforts have been made to collect on

the Claim post-discharge, and as a result, a dispute (“Dispute”) has arisen regarding the

dischargeability of the Claim. The Debtor is scheduled to appear in the Utah State district court

on Wednesday, June 26, 2019, to give a full accounting of her assets.

       9.      To resolve the Dispute, Debtor seeks to reopen the Case to allow her to resolve

the question of dischargeability before this court, which has exclusive jurisdiction over the

question pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and (I), by pursuing discovery and, if



                                                                                                    2
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          31    Filed
                                Filed 10/28/20
                                      04/11/19 Entered
                                                Entered 10/28/20
                                                        04/11/19 20:51:22
                                                                 18:04:51             Desc
                                                                                      Desc Main
                                                                                           Main
                                Document
                                  Document   Page
                                               Page 3 of 184
                                                  141 of 3


appropriate, filing an adversary complaint pursuant to 11 U.S.C. § 4007.

        10.     The Debtor contends that notice and opportunity to other creditors and parties

listed on the mailing matrix, with the exception of Titanium, the U.S. Trustee, and the Chapter 7

Trustee, is unnecessary for the purpose of reopening this Bankruptcy Case. Additionally, no fee

should be assessed to reopen this case because this action is brought in relation to the

enforcement of Debtors’ discharge.

        WHEREFORE, the Debtor requests this Court grant the Motion without the appointment

of a trustee.

Dated: April 11, 2019

                                                      VANNOVA LEGAL, PLLC



                                                                  /s/
                                                      Logan E. Finlay
                                                      Counsel for Debtor




                                                                                                  3
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 142 of 184




 Exhibit “M”
  Case 19-27718
       16-24465         Doc 50
                            33    Filed 10/28/20
                                        04/12/19 Entered 10/28/20
                                                           04/12/19 20:51:22
                                                                    11:58:14           Desc Main
                                  Document
                                   Document Page Page
                                                    143
                                                      1 of
                                                        of28184




Chad C. Rasmussen (13847)
Chase R. Nielson (16913)
ALPINA LEGAL
2230 N University Pkwy, Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com
E-mail: chase@AlpinaLegal.com

Attorney for CASCADE COLLECTIONS LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


 In re:                                                OBJECTION TO MOTION TO REOPEN
                                                       CASE WITHOUT THE APPOINTMENT
 TAVARAS LAMAR PEARSON AND                               OF A TRUSTEE TO DETERMINE
 DESARAE LASHAE PEARSON (aka/fka                           DISCHARGEABILITY OF A
 DESARAE DIAZ),                                              PREPETITION CLAIM

                  Debtors.                                  Case No. 16-24465 (Ch. 7)

                                                            Judge: Kevin R. Anderson


          CASCADE COLLECTIONS LLC (“Cascade”), by and through counsel of Alpina Legal,

and pursuant to Local Rule 9013-2(e), hereby objects to Debtors’ Motion to Reopen Case

Without the Appointment of a Trustee to Determine Dischargeability of a Prepetition Claim (the

“Motion”).

          In support of this objection, Cascade responds to the Motion and states as follows:

   1. This is the second such motion that Debtors have filed. On January 11, 2019 Debtors

          filed a very similar motion regarding Cascade’s judgment that it is attempting to collect

          on. However Debtors withdrew such motion on March 18, 2019 after continuing the




                                                   1
Case 19-27718
     16-24465      Doc 50
                       33    Filed 10/28/20
                                   04/12/19 Entered 10/28/20
                                                      04/12/19 20:51:22
                                                               11:58:14            Desc Main
                             Document
                              Document Page Page
                                               144
                                                 2 of
                                                   of28184




    original hearing on the motion two separate times and after Cascade had filed an

    objection to such motion.

 2. Cascade admits the statements of ¶ 1 of the Motion but denies that any exhibit was

    included with the Motion. Cascade also asserts and states that the original debt was

    ultimately assigned to Cascade by Titanium Funds LLC (“Titanium”) on or about June 9,

    2012.

 3. Cascade admits the statements of ¶ 2 of the Motion. Cascade adds that a proof of claim

    deadline of June 21, 2017 existed in the case.

 4. Cascade admits the statements of ¶ 3 of the Motion that Titanium was listed in the

    Debtors’ filed Schedules. Cascade also asserts and states that it was not listed in the

    Debtors’ Schedules as originally filed. It was only January 15, 2019 when Debtors filed

    an amended Schedule E/F to include Cascade at a time when the case was closed and it

    has not been reopened to allow such amendment.

 5. Cascade admits the statement of ¶ 4 of the Motion that the discharge covered “all

    dischargeable prepetition debts.” However, Cascade asserts and states that such discharge

    did not cover the debt once held by Titanium because it had been previously assigned to

    Cascade, which subsequently reduced such claim to judgment on February 11, 2013 after

    Debtor Desarae Diaz was personally served with process. Debtor Desarae Diaz received

    notice that Cascade was the judgment creditor for this obligation on multiple occasions

    prior to Debtors’ filing for bankruptcy. Notice of the judgment was sent to her on

    February 11, 2013 and then again a copy of the judgment was sent to her on June 23,

    2014 with a Motion. Attached hereto as Exhibit “A” is a copy of the Proof of Service of

    the Summons, the Judgment, the Notice of Judgment, and the Motion.

                                              2
Case 19-27718
     16-24465      Doc 50
                       33     Filed 10/28/20
                                    04/12/19 Entered 10/28/20
                                                       04/12/19 20:51:22
                                                                11:58:14            Desc Main
                              Document
                               Document Page Page
                                                145
                                                  3 of
                                                    of28184




 6. Cascade denies the statements of ¶ 5. Debtor Desarae Diaz did not have reason to have

    the belief she did because of the fact that she was personally served with a summons in

    the state court case and judgment was entered against over three years prior to her filing

    her bankruptcy petition. Furthermore, Debtor Desarae Diaz’s subjective belief or intent to

    have the debt discharged does not displace the plain provisions of the Bankruptcy Code.

 7. Cascade admits the statements of ¶ 6.

 8. Cascade admits the statements of ¶ 7 to the extent they correctly reflect the cited code

    section.

 9. Cascade admits the statements of ¶ 8 to the extent that efforts by Cascade have been

    expended to collect the judgment it has obtained; however the statements are denied to

    the extent that they imply Titanium has put forth efforts to collect on its “Claim” post-

    discharge. Furthermore, it is denied that a “Dispute” has arisen regarding the

    dischargeability as set forth below.

 10. Cascade admits the statements of ¶ 9 to the extent that it accurately reflects the Debtor’s

    “desire”; however, Cascade denies that this court has exclusive jurisdiction over the issue

    of dischargeabilty of debts. In fact, 28 U.S.C. § 1334 states that federal district courts

    have original “but not exclusive jurisdiction” of all proceedings arising under Title 11 of

    the United States Code. In particular state courts have concurrent jurisdiction over

    determining dischargeability of unlisted debts pursuant to 11 U.S.C. § 523(a)(3). See In

    re McGhan, 288 F.3d 1172 (9th Cir. 2002) (“Federal courts have exclusive jurisdiction

    over §§ 523(a) (6) (nondischargeability of willful and malicious injury) and 523(c) (1)

    (adequacy of notice to a listed creditor) of the code, whereas state and federal courts



                                              3
Case 19-27718
     16-24465      Doc 50
                       33     Filed 10/28/20
                                    04/12/19 Entered 10/28/20
                                                       04/12/19 20:51:22
                                                                11:58:14           Desc Main
                              Document
                               Document Page Page
                                                146
                                                  4 of
                                                    of28184




    have concurrent jurisdiction over § 523(a) (3) (unlisted or unscheduled debt)

    proceedings.” Id. at 1176 (bold emphasis added).).

 11. Cascade admits the statements of ¶ 9 to the extent that it accurately reflects the Debtor’s

    contention, but denies that notice need only be given to Titanium. Clearly Cascade should

    be given notice, and Cascade trusts this Court in its discretion can determine proper

    notice.

 12. Cascade further states that it was neither listed nor scheduled on the schedules filed by

    Debtor, nor was Cascade notified of the Debtors’ bankruptcy in time to timely file a proof

    of claim by June 21, 2017. Cascade states that the debt it is collecting from Debtor was

    originated by Lucky’s Auto Credit LLC which assigned it to Titanium which assigned it

    to Cascade. While Titanium was listed on the schedules filed by Debtor, Cascade was

    not. Accordingly, Cascade was not properly listed and was not given any notice of the

    Debtor’s bankruptcy case or the opportunity to file a timely proof of claim.

 13. Cascade initiated a lawsuit against Debtor in Utah Courts on December 26, 2012, prior to

    the filing of Debtors’ bankruptcy case and, as such, Debtor Desarae Diaz should have no

    excuse for why she chose neither to list Cascade nor to give it notice of her bankruptcy

    case. Indeed, the legal standard is that a debtor may not list the original creditor “when

    he knows, or ought to know, that another is the present holder of his obligation…” In re

    Osofsky, 50 F.2d 241, 243 (S.D.N.Y. 1931); see also Columbia Bank v. Birkett, 174 N.Y.

    112, 66 N.E. 652 102 Am.St.Rep. 478 (N.Y. Ct. App. 1903), aff’d in 195 U.S. 345, 25

    S.Ct. 38, 49 L.Ed. 231 (the payee on a note was listed in the debtor’s bankruptcy but not

    the current holder; held the obtained discharge did not cover the note).



                                              4
Case 19-27718
     16-24465        Doc 50
                         33   Filed 10/28/20
                                    04/12/19 Entered 10/28/20
                                                       04/12/19 20:51:22
                                                                11:58:14          Desc Main
                              Document
                               Document Page Page
                                                147
                                                  5 of
                                                    of28184




 14. Cascade was first notified of the Debtors’ bankruptcy in December 2017, after both the

    discharge of Debtors and the deadline for filing proofs of claim, when Cascade’s counsel

    received an email from Debtors’ counsel’s office. Attached hereto as Exhibit “B” is copy

    of that email.

 15. Given the proof of claim filing deadline in this case of June 21, 2017, the notice Cascade

    received in December 2017 is meaningless. Cascade was neither listed nor scheduled on

    the schedules filed by Debtor in time to permit a timely filing of a proof of claim and

    Cascade’s notice and knowledge of the case, including that of its attorney, did not allow

    for such a timely filing. The burden is upon the Debtor to prove or show Cascade had

    notice or actual knowledge of the Debtor’s bankruptcy case sufficient for it to timely file

    a proof of claim. See U.S., Small Business Admin. v. Bridges, 894 F.2d 108, 111 (5th Cir.

    1990) (“The burden of proof rests with [the debtor] to show that the [creditor] had ‘notice

    or actual knowledge’ under section 523(a)(3).”). Debtor has not shown that Cascade had

    timely notice, and the reason is because such timely notice is nonexistent.

 16. Debtor has failed to even put forth evidence of a prima facie showing that Cascade had

    notice or actual knowledge and, in fact, the evidence extant establishes that December 20,

    2017 was the first date that Cascade could possibly have had notice or actual knowledge

    of Debtor’s bankruptcy filing. Given this notice date, Cascade is prejudiced and was

    unable to participate in the Debtor’s bankruptcy for attending the 341 meeting, obtaining

    2004 orders, objecting to claimed exemptions, filing motions to dismiss, filing a

    complaint for any appropriate reason, or, more importantly, filing a proof of claim.

 17. This case is similar to the Tenth Circuit Bankruptcy Appellate Panel’s ruling in Dawson

    v. Unruh (In re Dawson), in that pursuant to 11. U.S.C. 523(a)(3), the Debtors’ discharge

                                              5
Case 19-27718
     16-24465      Doc 50
                       33     Filed 10/28/20
                                    04/12/19 Entered 10/28/20
                                                       04/12/19 20:51:22
                                                                11:58:14            Desc Main
                              Document
                               Document Page Page
                                                148
                                                  6 of
                                                    of28184




    in this case did not discharge Debtor Desarae Diaz from the debt that Cascade is

    collecting, primarily because a claims bar date exists here, and granting the Debtors’

    Motion to reopen the case would be improper, resulting in judicial waste. 209 B. R. 246

    (10th Cir. BAP 1997)

 18. Furthermore, the doctrine of collateral estoppel should prevent Debtors’ Motion from

    being granted and from seeking a determination of dischargeability from this Court. The

    United States Supreme Court explained in Allen v. McCurry, 449 U.S. 90, 101 S.Ct. 411,

    66 L.Ed.2d 308 (1980), that federal courts traditionally have adhered to the doctrine of

    collateral estoppel, and “generally have also consistently accorded preclusive effect to

    issues decided by state courts.” Id. at 94-95, 101 S.Ct. at 415; see also Navajo Nation v.

    District Court for Utah County, 624 F.Supp. 130, 35-36 (D.Utah 1985). The Court in

    Allen stated: “Under collateral estoppel, once a court has decided an issue of fact or law

    necessary to its judgment, that decision may preclude relitigation of the issue in a suit on

    a different cause of action involving a party to the first case.” 449 U.S. at 94, 101 S.Ct. at

    414.

 19. On January 15, 2019, the Third District Court for the State of Utah signed an Order on

    this same issue, concluding that as “Defendant’s [Desarae] judgment creditor, Plaintiff

    [Cascade] should have been listed in and given notice by Defendant of her bankruptcy

    case,” and that “[p]ursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s

    bankruptcy does not cover the judgment Plaintiff obtained against her in this case and,

    accordingly, the discharge injunction is not applicable to Plaintiff.” Attached hereto as

    Exhibit “C” is a copy of that Order. Debtor’s argument failed in State court and she seeks

    to relitigate the issue again here.

                                              6
Case 19-27718
     16-24465      Doc 50
                       33    Filed 10/28/20
                                   04/12/19 Entered 10/28/20
                                                      04/12/19 20:51:22
                                                               11:58:14             Desc Main
                             Document
                              Document Page Page
                                               149
                                                 7 of
                                                   of28184




 20. The United States District Court for the Southern District of New York aptly stated that

    “[I]t is appropriate for a bankruptcy court to consider the merits of the underlying claim

    when deciding whether or not to grant a motion to reopen the proceedings. Thus, where

    the underlying claim is certain to fail upon a reopening of the proceedings, a bankruptcy

    court may properly deny the motion. In addition, courts ordinarily consider ‘the benefit to

    the debtor, the prejudice to the would-be defendant in the litigation, and the benefit to the

    creditors.’” In re Kassover, 448 B.R. 625, 631 (S.D. N.Y. 2011). It is also notable that the

    Fifth Circuit has held that a debtor did not exercise reasonable diligence in accurately

    scheduling his debts and, as a result, was denied the opportunity to amend his schedules

    so that he could obtain a discharge of the debt. Matter of Faden, 96 F.3d 792 (5th Cir.

    1996). In light of this, it would be fruitless to reopen this case when the clear meaning

    and effect of 11 U.S.C. § 523(a)(3), as applied to Cascade, is that the debt it is collecting

    is not discharged and so adding Cascade as a creditor in the Debtors’ Schedules would be

    a pointless exercise, nor would sanctions be available for Cascade’s attempting to collect

    the debt.

 21. In sum, Debtors’ Motion is, in essence, an attempt to allow them to request that this Court

    rule that their discharge applies as to Cascade. However, Debtors are attempting to put

    the cart before the horse because Debtors have failed to show how the discharge is

    applicable to Cascade. The reason is simple: the Debtors have no actual evidence of how

    Cascade is subject to the discharge. Further, as this dispute/issue has already been settled

    in Cascade’s favor in state court proceedings, reopening this case to ultimately relitigate

    the issue can only result in a waste of this Court’s time and resources as well as

    Cascade’s.

                                              7
  Case 19-27718
       16-24465       Doc 50
                          33    Filed 10/28/20
                                      04/12/19 Entered 10/28/20
                                                         04/12/19 20:51:22
                                                                  11:58:14            Desc Main
                                Document
                                 Document Page Page
                                                  150
                                                    8 of
                                                      of28184




       WHEREFORE, Cascade respectfully requests that this Court deny the Debtors’ Motion

because Debtors have failed to establish that the discharge order is applicable to Cascade and

granting the Motion will result in waste of judicial resources and the time and money of all

interested parties. Furthermore, Cascade respectfully requests that in its Order it provide that

Debtors’ recent amendment of their Schedules to list/include Cascade and its legal counsel has

no effect on the discharge previously entered by the Court.

       DATED this 12th day of April, 2019.

                                                     /s/ Chad C. Rasmussen
                                                     Chad C. Rasmussen




                                                 8
  Case 19-27718
       16-24465      Doc 50
                         33     Filed 10/28/20
                                      04/12/19 Entered 10/28/20
                                                         04/12/19 20:51:22
                                                                  11:58:14           Desc Main
                                Document
                                 Document Page Page
                                                  151
                                                    9 of
                                                      of28184




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of April, 2019, I sent a copy of the foregoing

Objection via the Electronic Case Filing System to the following:

Matthew K. Broadbent
matt@vannovalegal.com, vannova.ecf@gmail.com, broadbentmr74548@notify.bestcase.com,
vannovalegal@ecf.courtdrive.com, encoreresss.inbound@gmail.com,
ecfarchive@vannovalegal.com

Logan E. Finlay
Logan@VannovaLegal.com

Chase R. Nielson
chase@alpinalegal.com, contact@alpinalegal.com, Chad@alpinalegal.com

Stephen W. Rupp
rupptrustee@mbt-law.com, UT03@ecfcbis.com

United States Trustee
USTPRegion19.SK.ECF@usdoj.gov

                                                    /s/ Chad C. Rasmussen
                                                    Chad C. Rasmussen




                                                9
Case 19-27718
     16-24465   Doc 50
                    33   Filed 10/28/20
                               04/12/19 Entered 10/28/20
                                                  04/12/19 20:51:22
                                                           11:58:14   Desc Main
                         Document
                          Document Page Page152
                                             10 of 28
                                                   184




                               Exhibit “A”
  Case 19-27718
       16-24465          Doc 50
                             33   Filed 10/28/20
                                        04/12/19 Entered 10/28/20
                                                           04/12/19 20:51:22
                                                                    11:58:14 Desc Main
                                  Document
                                   Document Page Page153
                                                      11 of 28
                                                            184
                                         Serve DESARAE DIAZ: (801) 205-5041, 801-649-8989
                                                                   1264 River Bed Dr. #1228
                                                                  West Valley City, UT 84119

Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     10-DAY SUMMONS

                Plaintiff,

        v.                                                Case No.

 DESARAE DIAZ, an individual,                             Judge:

                Defendant(s).


       THE STATE OF UTAH TO DESARAE DIAZ:

        You are summoned and required to answer the attached complaint. Within 20 days after
service of this summons, you must file your written answer with the clerk of the court at the
following address: 450 South State St, Salt Lake City, UT 84114, and you must mail or deliver a
copy to plaintiff's attorney at the address listed above. If you fail to do so, judgment by default
may be taken against you for the relief demanded in the complaint. Within 10 business days after
service of this summons on you, the complaint will be filed with the clerk of the court. If the
complaint is not filed with the court within 10 business days after service of this summons upon
you, then you do not need to file an answer to the complaint. You may call the clerk of the court
at 801-238-7300 at least 13 days after service of this summons upon you to determine if the
complaint has been filed.

       DATED this 12th        day of December, 2012


                                                              /s/ Chad Rasmussen
                                                            Chad Rasmussen
Case 19-27718
     16-24465   Doc 50
                    33   Filed 10/28/20
                               04/12/19 Entered 10/28/20
                                                  04/12/19 20:51:22
                                                           11:58:14   Desc Main
                         Document
                          Document Page Page154
                                             12 of 28
                                                   184
            Case 19-27718
                 16-24465          Doc 50
                                       33   Filed 10/28/20
                                                  04/12/19 Entered 10/28/20
                                                                     04/12/19 20:51:22
                                                                              11:58:14        Desc Main
                                            Document
                                             Document Page Page155
                                                                13 of 28
                                                                      184




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0       ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 19-27718
                 16-24465          Doc 50
                                       33      Filed 10/28/20
                                                     04/12/19 Entered 10/28/20
                                                                        04/12/19 20:51:22
                                                                                 11:58:14                             Desc Main
                                               Document
                                                Document Page Page156
                                                                   14 of 28
                                                                         184




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
  Case 19-27718
       16-24465          Doc 50
                             33   Filed 10/28/20
                                        04/12/19 Entered 10/28/20
                                                           04/12/19 20:51:22
                                                                    11:58:14          Desc Main
                                  Document
                                   Document Page Page157
                                                      15 of 28
                                                            184




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     NOTICE OF JUDGMENT

                Plaintiff,

        v.                                                 Case No. 129918006

 DESARAE DIAZ, an individual,                              Judge: COLLECTION

                Defendant(s).

       In accordance with Utah Rules of Civil Procedure 5(a)(2)(D) and/or 58A(d), Plaintiff

hereby gives notice to all parties to this action that on February 11, 2013, the court signed and

entered judgment against the Defendant(s).

       DATED this 11th        day of February, 2013

                                                               /s/ Chad Rasmussen
                                                             Chad Rasmussen

                                       Certificate of Service

        I certify that on February 11, 2013, I gave notice of the signing and entry of judgment in
this action by mailing a copy of the Notice of Default Judgment to Defendant(s) DESARAE
DIAZ at 1264 River Bed Dr. #1228, West Valley City, UT 84119.
                                                                /s/ Chad Rasmussen
                                                              Chad Rasmussen
  Case 19-27718
       16-24465          Doc 50
                             33   Filed 10/28/20
                                        04/12/19 Entered 10/28/20
                                                           04/12/19 20:51:22
                                                                    11:58:14          Desc Main
                                  Document
                                   Document Page Page158
                                                      16 of 28
                                                            184




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                           MOTION FOR ORDER REQUIRING
                                                     UTAH UNEMPLOYMENT INSURANCE
                Plaintiff,                                DIVISION TO DISCLOSE
                                                       EMPLOYMENT INFORMATION
        v.

 DESARAE DIAZ, an individual,                             Case No. 129918006

                Defendant.                                Judge: COLLECTION


       Plaintiff by and through its counsel Alpina Legal hereby moves the Court to enter an

order, pursuant to Utah Code 35A-4-314, requiring the Utah Department of Workforce Services,

Unemployment Insurance Division (“Division”) to disclose the Judgment Debtor Desarae Diaz’s

last known employer’s name and address. This motion is based on the following grounds:

   1. Judgment in favor of Plaintiff, who is the Judgment Creditor, was entered against

       Desarae Diaz on February 11, 2013. A copy of this judgment is included as Exhibit “A.”

   2. To date, this Judgment remains unsatisfied.

   3. Utah Code 35A-4-314 provides that the Division “shall disclose to a creditor who has

       obtained judgment against a debtor the name and address of the last known employer of

       the debtor” if the creditor obtains a court order requiring such disclosure and, after such

                                                 1
 Case 19-27718
      16-24465         Doc 50
                           33   Filed 10/28/20
                                      04/12/19 Entered 10/28/20
                                                         04/12/19 20:51:22
                                                                  11:58:14            Desc Main
                                Document
                                 Document Page Page159
                                                    17 of 28
                                                          184




       order is entered, the creditor provides the Division with a copy of the order, enters into a

       written agreement with the Division, pays a reasonable fee to the Division for complying

       with the order, and complies with data safeguard and security measures to protect the

       disclosed information.

   4. Utah Code 35A-4-314(2) states that the Court “shall grant an order to disclose the

       information” if following occurs:

          i.   Plaintiff files a motion with the Court;

        ii.    Plaintiff includes a copy of the judgment against the Judgment Debtor Desarae

               Diaz;

        iii.   Plaintiff serves a copy of the motion upon the Judgment Debtor and upon the

               Division;

        iv.    The Judgment Debtor and the Division have an opportunity to respond; and

         v.    No objection to the motion is sustained by the Court.

   5. Plaintiff has or will have satisfied the requirements of Utah Code 35A-4-314(2) by filing

       and serving this Motion upon Judgment Debtor Desarae Diaz and the Utah

       Unemployment Insurance Division.

      Therefore, Plaintiff requests that this Court enter an order requiring the Utah Department

of Workforce Services, Unemployment Insurance Division to disclose the last known name and

address of the employer of Judgment Debtor Desarae Diaz.

      DATED this 20th day of June, 2014.

                                                            /s/ Chad Rasmussen
                                                            Chad Rasmussen

                                  CERTIFICATE OF SERVICE


                                                 2
  Case 19-27718
       16-24465      Doc 50
                         33   Filed 10/28/20
                                    04/12/19 Entered 10/28/20
                                                       04/12/19 20:51:22
                                                                11:58:14      Desc Main
                              Document
                               Document Page Page160
                                                  18 of 28
                                                        184




    I hereby certify that on the 20th day of June, 2014, I sent a copy of this MOTION FOR
ORDER REQUIRING UTAH UNEMPLOYMENT INSURANCE DIVISION TO DISCLOSE
EMPLOYMENT INFORMATION by first-class mail, postage pre-paid, to the following:

Desarae Diaz
1264 River Bed Dr. #1228
West Valley City, UT 84119

Kathleen Bounous – via electronic mail only
Utah Department of Workforce Services
Unemployment Insurance Division
kbounous@utah.gov
mlmartinez@utah.gov

                                                       /s/ Chad Rasmussen
                                                       Chad Rasmussen




                                              3
Case 19-27718
     16-24465   Doc 50
                    33   Filed 10/28/20
                               04/12/19 Entered 10/28/20
                                                  04/12/19 20:51:22
                                                           11:58:14   Desc Main
                         Document
                          Document Page Page161
                                             19 of 28
                                                   184




                                Exhibit A



                                      4
            Case 19-27718
                 16-24465          Doc 50
                                       33   Filed 10/28/20
                                                  04/12/19 Entered 10/28/20
                                                                     04/12/19 20:51:22
                                                                              11:58:14        Desc Main
                                            Document
                                             Document Page Page162
                                                                20 of 28
                                                                      184




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0       ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 19-27718
                 16-24465          Doc 50
                                       33      Filed 10/28/20
                                                     04/12/19 Entered 10/28/20
                                                                        04/12/19 20:51:22
                                                                                 11:58:14                             Desc Main
                                               Document
                                                Document Page Page163
                                                                   21 of 28
                                                                         184




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
Case 19-27718
     16-24465   Doc 50
                    33   Filed 10/28/20
                               04/12/19 Entered 10/28/20
                                                  04/12/19 20:51:22
                                                           11:58:14   Desc Main
                         Document
                          Document Page Page164
                                             22 of 28
                                                   184




                               Exhibit “B”
1/28/2019      Case 19-27718
                    16-24465       Doc Gmail
                                       33 - [18458]
                                       50    Filed Desarae
                                                    04/12/19
                                                    10/28/20       Entered
                                                           & Tavaras           04/12/19
                                                                               10/28/20
                                                                     Pearson - BK7 #XX-XXXXXXX:51:22
                                                                                            11:58:14          Desc Main
                                                                                             * Notice of Filing
                                             Document
                                              Document Page    Page165  23 of 28184

                                                                            Chad Rasmussen <chad.rasmussen@gmail.com>



  [18458] Desarae & Tavaras Pearson - BK7 #16-24465 * Notice of Filing
  BK Paralegal <bkparalegal@vannovalegal.com>                                                    Wed, Dec 20, 2017 at 11:24 AM
  To: "chad@alpinalegal.com" <chad@alpinalegal.com>


    Hello,



    Attached you will find the Notice of Filing for the debtors listed above with Case No. 129918006.



    Feel free to contact our office for any questions or concerns regarding this matter.



    Thank you,



    Legal Assistant




    49 West 9000 South

    Sandy, UT 84070

    T: 801-415-9800

    F: 801-415-9818


    www.VannovaLegal.com




    This transmission (including any attachments) may contain confidential information, privileged material (including
    material protected by the attorney-client or other applicable privilege), or constitute non-public information. Any use of
    this information by anyone other than the intended recipient is prohibited. If you have received this transmission in
    error, please immediately reply to the sender and delete this information from your system. Use, dissemination,
    distribution, or reproduction of this transmission by unintended recipients is not authorized and may be unlawful.




            NoticeOfFiling.pdf
            123K




https://mail.google.com/mail/u/0?ik=7ef80a4971&view=pt&search=all&permmsgid=msg-f%3A1587328365442906074&simpl=msg-f%3A15873283…   1/1
Case 19-27718
     16-24465   Doc 50
                    33   Filed 10/28/20
                               04/12/19 Entered 10/28/20
                                                  04/12/19 20:51:22
                                                           11:58:14   Desc Main
                         Document
                          Document Page Page166
                                             24 of 28
                                                   184




                               Exhibit “C”
            Case 19-27718
                 16-24465          Doc 50
                                       33    Filed 10/28/20
                                                   04/12/19 TheEntered  04/12/19 20:51:22
                                                                        10/28/20    11:58:14 Desc Main
                                                                Order of the Court is stated below:
                                             Document
                                              Document Page Page 167
                                                                  25  of  28
                                                                          184
                                                            Dated: January 15, 2019         /s/ ANDREW H STONE
                                                                         03:49:52 PM                     District Court Judge




          Chad C. Rasmussen (UT - 13847)
          ALPINA LEGAL
          2230 N University Pkwy., Ste. 7E
          Provo, UT 84604
          Phone: 801-747-9529
          Fax: 801-384-0519
          E-mail: chad@AlpinaLegal.com

          Attorney for Plaintiff

                IN THE SALT LAKE CITY DEPT. OF THE THIRD JUDICIAL DISTRICT COURT
                               SALT LAKE COUNTY, STATE OF UTAH
                                     450 S State St., Salt Lake City, UT 84111 - 801-238-7300



           CASCADE COLLECTIONS LLC,                                  ORDER ON MOTIONS TO QUASH
                                                                      BENCH WARRANT, TO STRIKE
                            Plaintiff,                              AFFIDAVITS, AND TO SUBSTITUTE
                                                                     DECLARATIONS FOR AFFIDAVIT
                  v.
                                                                          Case No. 129918006
           DESARAE DIAZ,
                                                                          Judge: ANDREW H STONE
                            Defendant.
                                                                                       2013-LCKYS-1484


                 Defendant’s MOTION TO QUASH BENCH WARRANT and MOTION TO STRIKE

          “AFFIDAVITS” OF CHAD RASMUSSEN AND DIANA TARTAGLIA, and Plaintiff's

          MOTION TO SUBSTITUTE DECLARATIONS FOR AFFIDAVIT have been filed. On January

          3, 2019, this Court held a hearing on these Motions at which counsel for Plaintiff Chad

          Rasmussen appeared and counsel for Defendant Russell Skousen appeared. The Court having

          read and heard the arguments and evidence of counsel as presented in their briefing and at the

          hearing, and the Court having read the file herein and being fully advised , and good cause

          appearing therefor;

                 THE COURT FINDS AND CONCLUDES as follows:



                                                                1

January 15, 2019 03:49 PM                                                                                                       1 of 4
            Case 19-27718
                 16-24465       Doc 50
                                    33    Filed 10/28/20
                                                04/12/19 Entered 10/28/20
                                                                   04/12/19 20:51:22
                                                                            11:58:14            Desc Main
                                          Document
                                           Document Page Page168
                                                              26 of 28
                                                                    184




              1. Defendant was personally served with a summons and complaint in this case as

                  evidenced by the summons on return filed in this case.

              2. Defendant has failed to show by clear and convincing evidence that she was not

                  personally served with a summons and complaint in this case.

              3. Plaintiff obtained a judgment against Defendant and became her judgment creditor on

                  February 11, 2013, and notice of the judgment was given to her.

              4. Over three years after judgment was entered against her, Defendant filed a petition for

                  bankruptcy in the Utah Bankruptcy Court, which was assigned case number 16-24465.

              5. Plaintiff was not listed as a creditor in her bankruptcy case, although the original creditor

                  of the debt the judgment was based upon was listed by Defendant in her bankruptcy.

              6. As Defendant’s judgment creditor, Plaintiff should have been listed in and given notice

                  by Defendant of her bankruptcy case.

              7. On August 31, 2016, Defendant obtained a discharge in her bankruptcy case.

              8. Plaintiff did not have notice of Defendant’s bankruptcy case prior to the deadline of

                  filing proofs of claim of June 21, 2017.

              9. Plaintiff first received notice of Defendant’s bankruptcy case on December 20, 2017 and

                  therefore Plaintiff did not have notice in time to file a proof of claim by the June 21,

                  2017 deadline.

              10. Pursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s bankruptcy does

                  not cover the judgment Plaintiff obtained against her in this case and, accordingly, the

                  discharge injunction is not applicable to Plaintiff.

                 IT IS HEREBY FURTHER ORDERED that Defendant’s MOTION TO QUASH



                                                             2

January 15, 2019 03:49 PM                                                                                        2 of 4
            Case 19-27718
                 16-24465      Doc 50
                                   33    Filed 10/28/20
                                               04/12/19 Entered 10/28/20
                                                                  04/12/19 20:51:22
                                                                           11:58:14          Desc Main
                                         Document
                                          Document Page Page169
                                                             27 of 28
                                                                   184




          BENCH WARRANT and MOTION TO STRIKE “AFFIDAVITS” OF CHAD RASMUSSEN

          AND DIANA TARTAGLIA are denied, and Plaintiff’s MOTION TO SUBSTITUTE

          DECLARATIONS FOR AFFIDAVIT is granted, and the Court’s Bench Warrant issued

          February 28, 2018 is still valid and enforceable and Plaintiff may proceed to serve such upon

          Defendant.

                                           ---END OF DOCUMENT---
                                   (Signature appears at the top of the first page.)

          APPROVED AS TO FORM VIA EMAIL:

          /s/ Russell C. Skousen
          Russell C. Skousen


          /s/ Chad C. Rasmussen
          Chad C. Rasmussen




                                                          3

January 15, 2019 03:49 PM                                                                                 3 of 4
            Case 19-27718
                 16-24465       Doc 50
                                    33    Filed 10/28/20
                                                04/12/19 Entered 10/28/20
                                                                   04/12/19 20:51:22
                                                                            11:58:14           Desc Main
                                          Document
                                           Document Page Page170
                                                              28 of 28
                                                                    184




                                                Certificate of Service

                 I certify that on January 7, 2019, I served a copy of this proposed Order via email to the
          following:

          Russell C. Skousen, Utah Bar No. 6441
          SKOUSEN LAW, PLLC
          10808 S. River Front Parkway, Ste. 310
          South Jordan, UT 84095
          Telephone: (801) 505-9980
          Fax: (801) 907-7241
          Email: rskousen@skousenlawfirm.com


                                                               /s/ Chad C. Rasmussen
                                                               Chad C. Rasmussen




                                                           4

January 15, 2019 03:49 PM                                                                                     4 of 4
Case 19-27718   Doc 50   Filed 10/28/20 Entered 10/28/20 20:51:22   Desc Main
                         Document     Page 171 of 184




  Exhibit “N”
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           34   Filed
                                Filed 10/28/20
                                      04/19/19 Entered
                                                Entered 10/28/20
                                                        04/19/19 20:51:22
                                                                 23:50:15            Desc
                                                                                     Desc Main
                                                                                          Main
                                Document
                                 Document    Page 172 of 184
                                               Page 1 of 13



Matthew K. Broadbent (9667)
Logan E. Finlay (16815)
Vannova Legal, PLLC
49 West 9000 South
Sandy, Utah 84070
Telephone: (801) 415-9800
Facsimile: (801) 415-9818
Email: law@VannovaLegal.com
Counsel for Debtor

                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                   Central Division
In re:
                                                                Case No.: 16-24465
         Desarae LaShae Pearson and
         Tavaras LaMar Pearson                                       Chapter 7

          Debtors.                                           Judge Kevin R. Anderson

    REPLY TO CASCADE COLLECTION LLC’s OBJECTION TO MOTION TO
 REOPEN CASE WITHOUT THE APPOINTMENT OF A TRUSTEE TO DETERMINE
             DISCHARGEABILITY OF A PREPETITION CLAIM

         Debtor, Desarae Lashae Pearson, (“Debtor”), by and through counsel and pursuant to Local

Rule 9013-1(e), respectfully files this Reply (“Reply”) to Cascade Collection LLC’s (“Cascade”)

Objection (“Objection”) to Motion to Reopen Case Without the Appointment of a Trustee to

Determine Dischargeability of a Prepetition Claim (“Motion”) in the above-captioned Chapter 7

case (“Case”). In support of this Reply, the Debtors represent as follows:

                                          OVERVIEW
         Debtor’s objective in bringing this Motion is simple: It seeks to obtain evidence from

Titanium to clarify its ownership of its Claim (“Claim”) discharged in the Case. Debtor has reason

to believe Titanium retains ownership of the Claim which Cascade continues to pursue. The Debtor

has requested the information from Cascade on numerous occasions, and Cascade has refused to

provide any documentation, other than an affidavit, proving its ownership. Cascade’s Objection is
         1
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34     Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15             Desc
                                                                                       Desc Main
                                                                                            Main
                                 Document
                                  Document    Page 173 of 184
                                                Page 2 of 13


based entirely on the applicability of the state court order, and Cascade’s arguments fail.

       The issues before the Court caused by Cascade Collection LLC’s Objection, are tow fold:

(1) whether Cascade lacks standing because it has (a) failed to meet its burden of proof establishing

(b) that it is a party in interest or creditor under interpretation of Rule 5010 of the Rules of

Bankruptcy Procedure, such that it cannot object to the Motion to reopen; and (2), if the court finds

that Cascade has standing to Object, whether collateral estoppel under the Rooker-Feldman

Doctrine applies to the discharge order and state court order, such that the court may still reopen

the case and determine the dischargeability of Titanium’s Claim.

       Cascade does not have standing to object to the Motion, because only “parties in interest”

have standing to reopen or object thereto under Rule 5010. Parties in interest are debtors, creditors,

or trustees, however, Cascade is none of those. By Cascade’s own admissions within the state court

it is not a creditor and its interest was excepted from discharge under 523(a)(3). Cascade has

presented no other evidence that they are a party in interest, and as such, Cascade has failed to

meet its burden of proof and has no standing to object to Debtor’s Motion.

       Cascade also asserts that collateral estoppel should preclude the Debtor from bringing this

case because a state court order has been entered determining any claim held by Cascade was

excepted from discharge. Cascade misunderstands the bankruptcy court’s authority and the

limitations of the Rooker-Feldman Doctrine. First, to reiterate, Debtor is seeking a determination

regarding Titanium’s debt, not Cascade’s interest. Titanium was not a party to the state court case,

nor was its Claim at issue in the state case, so collateral estoppel cannot apply.




       2
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34    Filed
                                Filed 10/28/20
                                      04/19/19 Entered
                                                Entered 10/28/20
                                                        04/19/19 20:51:22
                                                                 23:50:15             Desc
                                                                                      Desc Main
                                                                                           Main
                                Document
                                 Document    Page 174 of 184
                                               Page 3 of 13


                          DEBTOR HAS REASON TO BELIEVE
                       TITANIUM OWNS THE SCHEDULED CLAIM
       As a preliminary issue, which must be determined before considering a motion to reopen

or objection thereto, this Court must decide whether Cascade is a party in interests as defined by

the Code pursuant to § 5010 and the applicable case law such that it has standing to object to the

Motion to reopen. However, this is better understood if the background for this motion, and why

the Debtor seeks to determine Titanium’s Claim rather than Cascade’s interest, is explained.

       The debtor reasonably believes that Titanium was the owner of the Titanium claim on the

Petition Date. Some of the reasons that lead Debtor to believe Titanium owns the debt are

summarized and enumerated below:

       If Cascade obtained an assignment of the full interest in the Titanium claim, neither

Titanium or Cascade provided Debtor notice to Debtor. Cascade contends that service of Cascade’s

judgment constitutes notice. The Supreme Court of Utah (“Utah Court”) disagrees. The Utah Court

has held that “If the debt is to be discharged by payment to someone other than the creditor because

of the assignment of the debt, unambiguous notification of the assignment must be given the

debtor; otherwise, the debtor is entitled to discharge the debt by paying the original creditor.”

Peoples Finance &b Thrift Co. v. Landes, Supreme Court of Utah. November 16, 197228 Utah 2d

392503 P.2d 444. In 1998 the Utah Court held that notification to a debtor of an assignment of the

debt is indispensable if the debtor is to be held liable to the assignee.” Webb v. Brinkerhoff Const.

Co, Supreme Court of Utah. December 1, 1998972 P.2d 74357 Utah Adv. Rep. 19.

       In the collection complaint Cascade filed against Debtor, it stated that the debt was assigned

to Cascade through a Collection Agreement and Assignment of Accounts between Plaintiff and

Titanium. The name of the agreement implies a collection relationship. Other instances where


       3
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           34    Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15             Desc
                                                                                       Desc Main
                                                                                            Main
                                 Document
                                  Document    Page 175 of 184
                                                Page 4 of 13


Titanium has transferred a claim in its entirely were transferred with a Bill of Sale. See Bankruptcy

Case 14-22652, Docket No. 10 entered 04/15/14.

       Debtor has cordially requested from Cascade, both in and out of court, to provide it with

documentation proving assignment, justifying its claims as a creditor in bankruptcy, but Cascade

refuses to present it, and instead provides affidavits of assignment. (See 3rd District Court of Utah,

Case No. 129918006, Docket No. 53, 61, and 62). The Debtor requested that Cascade provide

proof of ownership. Id. at Docket No. 61. Chad Rasmussen, on behalf of Alpina Legal, provided

a declaration that Cascade was assigned the interest. Cascade’s only “evidence” is a third-party

affidavit from its own legal offices claiming assignment of the Claim. Cascade thinks that an

affidavit is sufficient under the rules of evidence to prove ownership of a claim. This is incorrect

under the best evidence rule, the bankruptcy rules, and case law. The contract substantiating

ownership was never provided and the state court judge informed the parties that he would not rule

on the issue of standing and that it could be raised and argued at a later date.

       A legal representative of Titanium informed the Debtor that (1) it entered into third-party

collection agreement with Cascade titled Collections and Assignment Agreement (“Collections

Agreement”), (2) Titanium retained its ownership in the Claim, and (3) Cascade is a debt servicing

agent that takes a percentage of the money it collects on behalf of Titanium.

       Cascade has failed to provide a copy of the Collection and Assignment Agreement in spite

of making numerous requests. This coupled with the other reasons above leads Debtor to pursue

alternate means of finally resolving the status of Titanium’s claim. However, for any of this to be

relevant the court must find that Cascade has standing to object in the first place.




       4
  Case
  Case 19-27718
       16-24465            Doc
                           Doc 50
                               34      Filed
                                       Filed 10/28/20
                                             04/19/19 Entered
                                                       Entered 10/28/20
                                                               04/19/19 20:51:22
                                                                        23:50:15                    Desc
                                                                                                    Desc Main
                                                                                                         Main
                                       Document
                                        Document    Page 176 of 184
                                                      Page 5 of 13


                 CASCADE HAS NO STANDING TO OBJECT TO THE MOTION

            Interpretations by the Second, Fourth, Ninth, and Tenth Circuits of
       Rule 5010 “party in interest” and who has standing to reopen or object thereto.
        Only a debtor or “party in interest” may reopen a case or object thereto under 11 U.S.C. §

5010 of the Bankruptcy Code (the “Code”), and standing is a threshold question which must be

asked before reviewing an objection to a motion to reopen. In re Alpex Computer Corp., 71 F.3d

353, 356 (10th Cir. 1995) (Standing is “a prudential requirement” to determining whether a case

may be reopened and “[w]hile the decision to reopen remains within the broad discretion of the

bankruptcy court, it must be tethered to the parameters of § 350(b), or it is an abuse of

discretion.”)(some internal citations omitted);1 Fed. R. Bankr. P. 9013-1(e)(3).

        Standing to object to a motion to reopen only exists where the objecting party is a party in

interest pursuant to 11 U.S.C. § 5010. “Party in interest” is undefined by the Code, “. . . courts

have concluded, however, that in order to invoke the court's power . . . a party must be either a

creditor or a debtor of the bankruptcy estate.” In re Miller, 666 F.3d 1255, 1261 (10th Cir. 2012);

Nintendo Co. v. Patten (In re Alpex Computer Corp.), 71 F.3d 353 (10th Cir. 1995) (Holding that

“while ‘party in interest’ is ‘generally understood to include all persons whose pecuniary interests

are directly affected by the bankruptcy proceedings,’ case law implicitly confines the concept

[within the context of Rule 5010] to ‘debtors, creditors, or trustees, each with a particular

and direct stake in reopening cognizable under the Bankruptcy Code’)(bolding added for

emphasis).




        1
            See also, St. Francis Regional Med. Ctr. v. Blue Cross & Blue Shield of Kan., Inc., 49 F.3d 1460, 1465

(10th Cir.1995); In re Alpex Computer Corp., 71 F.3d 353, 354 (10th Cir. 1995).


        5
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34     Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15             Desc
                                                                                       Desc Main
                                                                                            Main
                                 Document
                                  Document    Page 177 of 184
                                                Page 6 of 13


       Significantly, on two occasions, the Tenth Circuit has determined that only “parties in

interest” can bring a motion to reopen or object thereto. See In re Alpex Computer Corp., 71 F.3d

353, 356 (10th Cir. 1995); In re Riazuddin, 363 B.R. 177, 182–83 (B.A.P. 10th Cir. 2007). In

Riazuddin, a case similar to the Case before this court, the Tenth Circuit reversed the district court

for failing to reopen the case were a party in a civil case, who was not included in the original

bankruptcy, claimed to be a party in interest with standing to object because it could possibly lose

its interest if the Debtor reopened its case. Riazuddin reaffirmed its ruling in Alpex and expanded

Alpex holding. In Riazuddin, the Tenth Circuit stated:

       “Bankruptcy Rule 5010 provides that a case may be reopened ‘on motion of the debtor or

other party in interest.’ In In re Alpex, the Tenth Circuit determined that, “notwithstanding the

expansive view of the term ‘party in interest’ in some bankruptcy contexts, the term should be

restrictively interpreted in connection with motions to reopen. [Alpex] stated that standing to

request reopening of a bankruptcy case is limited to the debtor, a creditor, or, perhaps, a trustee.”

Id.

       Both Riazuddin, and Alpex, explain that the standard for determining standing as a party in

interest is the same for both reopening and objecting to a motion to reopen. These two cases also

prove that simply because an interest in a state civil case might be affected by the reopening of the

bankruptcy that fact does not provide standing as a party in interest to object. Riazuddin, at 183.

       Both the Second Circuit and Ninth Circuit, and the renowned treatise Collier on




       6
  Case
  Case 19-27718
       16-24465              Doc
                             Doc 50
                                 34      Filed
                                         Filed 10/28/20
                                               04/19/19 Entered
                                                         Entered 10/28/20
                                                                 04/19/19 20:51:22
                                                                          23:50:15                     Desc
                                                                                                       Desc Main
                                                                                                            Main
                                         Document
                                          Document    Page 178 of 184
                                                        Page 7 of 13


Bankruptcy, all agree with the limitations set by the Tenth Circuit.2 The Fourth circuit adds the

limitation of “a participant in the original case,” to the standing requirement under Rule 5010.

Alexandria Consulting Group, LLC v. Alexandria Surveys Int'l LLC, 589 Fed.Appx. 126 (4th Cir.

2014). Because the case law identifies “parties in interest” as a creditor, creditor must be defined.

Thankfully, 11 U.S.C. § 101(10) defines “creditor” as an “(A) entity that has a claim against the

debtor that arose at the time of or before the order for relief concerning the debtor; or (B) entity

that has a claim against the estate of a kind specified in section 348(d), 502(f), 502(g), 502(h) or

502(i) of this title; or (C) entity that has a community claim.” 3 Finally, it should be noted that the

burden of standing as a party in interest is on the party claiming the status.

                                                      Application

         Because of the facts stated in the first section, but more specifically, because Cascade has

not filed a claim and fails to provide any proof of assignment or other documentation to prove that

they are not just an agent of Titanium but a true owner of the debt, Cascade cannot be considered

a “party in interest” and lacks standing to object to the Motion as defined by § 5010 and the Second,

Fourth, Ninth, and Tenth Circuits. Thus, this Court should disregard Cascade’s Objection, or

simply require that Cascade simply submit the documentation providing the terms of its



         2
             Goldenberg v. Deutsche Bank Nat'l Trust Co. (In re Papazov), 610 Fed.Appx. 700 (9th Cir. 2015); Saticoy

Bay LLC, Series 2110 Club Meadows v. JPMorgan Chase Bank, N.A., No. 18-294, 2018 WL 2072514 (2d Cir. Apr.

18, 2018); 9 COLLIER ON BANKRUPTCY ¶ 5010.02 [4] (Alan N. Resnick & Henry J. Sommer eds., 16th ed.).
         3
             A “claim” is defined by the 11 U.S.C. § 101 (5) as a “right to payment, whether or not such right is

reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

equitable, secured, or unsecured . . . .”


         7
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34    Filed
                                Filed 10/28/20
                                      04/19/19 Entered
                                                Entered 10/28/20
                                                        04/19/19 20:51:22
                                                                 23:50:15             Desc
                                                                                      Desc Main
                                                                                           Main
                                Document
                                 Document    Page 179 of 184
                                               Page 8 of 13


assignment in court and resolve this whole dispute.

                                  COLLATERAL ESTOPPEL FAILS
       Under paragraph 18 of the Objection, Cascade asserts that collateral estoppel should

preclude the Debtor from bringing this case because a state court order has been entered

determining that if cascade has a claim, then Cascade’s claim was excepted from discharge. This

is a reference to the Rooker-Feldman Docrine. However, Cascade incorrectly believes that the

state court order precludes the Debtor from seeking a determination on the dischargeability of

Titanium’s Claim (not Cascade’s interest), and Cascade misunderstands the limitations of the

Rooker-Feldman Doctrine. If Cascade’s interest relies on Titanium’s Claim, and Titanium’s Claim

is determined to have been included and properly discharged, then the state court’s order will be

ineffectual ab initio because a state court cannot infringe upon the jurisdiction of the bankruptcy

court to make determinations on core matters, and the bankruptcy court has a duty to protect that

jurisdiction and enforce the discharge order.

       Cascade’s Objection cites In re McGhan, 288 F.3d 1172 (9th Cir. 2002), as a source of its

belief that the debtor cannot bring its claim in bankruptcy court because the state court has already

made a determination of Cascade’s claim exception from discharge, because the state court has

concurrent jurisdiction to make such determinations. However, that same case stands as evidence

that, although the state court may make preliminary determinations on the core matter of

dischargeability, the Bankruptcy court has the ultimate determination on core matters because and

congress intended the bankruptcy courts to have the final determination.

       McGhan based it holding on In re Gruntz, 202 F.3d 1074 (9th Cir.2000). Gruntz focused

on limiting interpreting the scope of the Rooker-Friedman Doctrine (the “Doctrine”) in its

application to the automatic stay. Gruntz held that the Doctrine does not deprive federal courts of

       8
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           34    Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15             Desc
                                                                                       Desc Main
                                                                                            Main
                                 Document
                                  Document    Page 180 of 184
                                                Page 9 of 13


jurisdiction over the scope and applicability of the stay. In Gruntz, the Ninth Circuit summarized

the Doctrine stating that “[a]t its core, the Rooker–Feldman doctrine stands for the unremarkable

proposition that federal district courts are courts of original, not appellate, jurisdiction. Thus, it

follows that federal district courts have ‘no authority to review the final determinations of a state

court in judicial proceedings.’” In re Gruntz, at 1078. The court continued, “Rooker itself relied

upon “the legislation of Congress,” namely the predecessors of these statutes in the Judicial Code.”

Id. The court reasoned that Congressional policy provides bankruptcy courts the ultimate say in

all core matters such as the automatic stay and determinations of dischargeability. See generally

McGhan; Gruntz.

         McGhan further limited the Doctrine as it applied to determinations of dischargeability in

bankruptcy cases. In McGhan, a creditor brought a case in state court to determine a claim

nondischargeable, so it could pursue a debtor who included the creditor in its bankruptcy petition.

The state court ordered that the claim was not discharged, and effectively modified the bankruptcy

court’s discharge order, infringing upon the bankruptcy court’s jurisdiction over the core

proceeding determining the of dischargeability of the claim. McGhan, relying on its previous

opinion, In re Gruntz, held that the bankruptcy court abused its discretion by denying McGhan's §

350(b) motion to reopen his bankruptcy case, because the state court lacked authority to adjudicate

the adequacy of the notice to a creditor, and it lacked authority modify the bankruptcy court's

discharge order and permanent discharge injunction when it determined the dischargeability of a

claim.

         Ultimately, McGhan reaffirms Gruntz stating that (1) “not only that a federal court may

review state court decisions modifying an automatic stay; but also [(2)] that state courts lack

jurisdiction in the first instance to modify the stay”; and held that (3) that “the state court lacked
         9
  Case
  Case 19-27718
       16-24465        Doc
                       Doc 50
                           34    Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                          04/19/19 20:51:22
                                                                   23:50:15             Desc
                                                                                        Desc Main
                                                                                             Main
                                 Document
                                  Document    Page
                                                Page 10 of 184
                                                   181  of 13


authority to adjudicate the adequacy of the notice . . . [incorrectly determined that the creditor was

not bound by the discharge order nor the discharge injunction] . . . and effectively modified both

orders, and in so doing impermissibly infringed upon the bankruptcy court's jurisdiction to enforce

its orders.” The Gruntz and McGhan together maintain that both orders of discharge and orders

implementing the automatic stay cannot be attached outside of the bankruptcy court. In re

McGhan, at 1179 (“. . . ‘bankruptcy court orders are not subject to collateral attack in other courts.

. . a state court also lacks authority to modify or dissolve a discharge order or the § 524 discharge

injunction.”).

       The court essentially states that Congress intended bankruptcy courts to maintain final

jurisdiction over discharge which is why dischargeability is a core proceeding, citing In re

Pavelich, 229 B.R. 777, 782 (B.A.P. 9th Cir.1999) (“Congress has plenary authority over

bankruptcy in a manner that entitles it to preclude state courts from doing anything in derogation

of the discharge.”), but states that “we do not hold that a state court is divested of all jurisdiction

to construe or determine the applicability of a discharge order when discharge in bankruptcy is

raised as a defense to a state cause of action filed in state court by a listed creditor. Pavelich, 229

B.R. at 783 (holding that “state courts have the power to construe the discharge and determine

whether a particular debt is or is not within the discharge” because “discharge in bankruptcy is a

recognized defense under state law”).” McGhan, at 1179.

       The Six Circuit agreed with the Ninth Circuits findings in In re Hamilton, 540 F.3d 367

(6th Cir. 2008). Sixth Circuit ruled that the Code trumped 28 U.S.C.A. § 1334(b) and the Rooker-

Feldman doctrine and that the bankruptcy court has unbridled jurisdiction over discharge matters

covered by § 524(a). Specifically it found that (1) 11 U.S.C. § 524(a) of the Bankruptcy Code

setting forth the discharge injunction makes a state-court judgment void ab initio when entered
       10
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34     Filed
                                 Filed 10/28/20
                                       04/19/19 Entered
                                                 Entered 10/28/20
                                                          04/19/19 20:51:22
                                                                   23:50:15           Desc
                                                                                      Desc Main
                                                                                           Main
                                 Document
                                  Document    Page
                                                Page 11 of 184
                                                   182  of 13


against a debtor whose dischargeable debts had been discharged, notwithstanding the Rooker-

Feldman doctrine, and (2) if the debt at issue was discharged pursuant to the bankruptcy court's

discharge order, then the state-court judgment was a modification of the discharge order and was

void ab initio, but if the debt was not discharged, then the state-court judgment was not a

modification of the discharge order and the Rooker-Feldman doctrine would bar federal-court

jurisdiction.

        In summary, the state has concurrent jurisdiction only to the extent the state court gets the

dischargeability determination right, but if they don’t, “then state-court judgment [is] a

modification of the discharge order and is void ab initio.” In re Hamilton, 540 F.3d 367, 376 (6th

Cir. 2008) (explaining that “state courts are allowed to construe the discharge in bankruptcy, but

what they are not allowed to do is construe the discharge incorrectly because an incorrect

application of the discharge order would be equivalent to a modification of the discharge order.

Similarly, the state-court judgment in the case at hand would constitute a modification of the

discharge in bankruptcy only if the debt was actually discharged pursuant to the bankruptcy court's

discharge order.”).

                                            Application
        McGhan is similar to our case: here Titanium is creditor and the owner of the claim, which

was listed on the schedules and discharge order. However, in this case, Cascade, the agent of

Titanium, is the party that sought the determination of dischargeability in state court. Because

Titanium is not the party or claim addressed in the state court order, a determination of the

dischargeability in an adversary proceeding in this court would not constitute an appeal of the state

court order under the Rooker-Feldman Doctrine. If the state court order were construed to address

the claim of Titanium, however, the state court order would constitute a modification of this

        11
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34    Filed
                                Filed 10/28/20
                                      04/19/19 Entered
                                                Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15            Desc
                                                                                      Desc Main
                                                                                           Main
                                Document
                                 Document    Page
                                               Page 12 of 184
                                                  183  of 13


bankruptcy court’s order and an infringement on this court’s jurisdiction under In re McGhan and

In re Hamilton because Titanium’s Claim was included in the discharge order. So, under either

hypothetical, this court may determine of dischargeability of Titanium’s claim.

       Because the state court left open the issue of standing, the Rooker-Feldman Doctrine is

inapplicable, however, even if the state court had made a determination on the dischargeability of

the debt and standing, this court maintains jurisdiction because of the discharge order that predates

the state court order. The need for determination is caused by Titanium’s agent, Cascade, post-

petition pursuit of the discharged claim. Cascade is a third-party debt servicing agent attempting

to modify the discharge order against Titanium by obtaining a determination of dischargeability in

state court. This in violation of the principals of that bankruptcy code and the jurisdiction of this

court. This bankruptcy Court does have ultimate jurisdiction to make determinations of

dischargeability as core proceedings in bankruptcy.

                                             CONCLUSION
       This Court should grant the debtor’s Motion to reopen, because (1) Cascade is not the

debtor, a creditor, or a trustee, never participated in the underlying bankruptcy, fails to provide

evidence that it holds any claim in this bankruptcy, admits that it is not accreditor subject to this

Case’s Discharge Order, and thus it lacks standing as a “party in interest” pursuant to Rule 5010

to object to the Motion to reopen; and, if this Court determines Cascade is a party in interest and

considers Cascade’s Objection, this Court should still grant the Debtor’s Motion to reopen, because

(2) the state court has not determined the dischargeability of Titanium’s claim such that collateral

estoppel and the Rooker-Feldman Doctrine is inapplicable such that this Court may make a

dischargeability determination on Titanium’s Claim; (3) Cascade is an agent of Titanium because

Cascade only holds a right to collect on Titanium’s behalf, such that any claim adjudicated non-

       12
  Case
  Case 19-27718
       16-24465       Doc
                      Doc 50
                          34    Filed
                                Filed 10/28/20
                                      04/19/19 Entered
                                                Entered 10/28/20
                                                         04/19/19 20:51:22
                                                                  23:50:15           Desc
                                                                                     Desc Main
                                                                                          Main
                                Document
                                 Document    Page
                                               Page 13 of 184
                                                  184  of 13


dischargeable by the state court was and adjudication of the dischargeability of Titanium’s claim,

and as such, this Court may determine that the state court order was a modification of the discharge

injunction and an infringement on this Court’s Discharge Order; and (4) the state court judge left

the issue of Cascade’s standing as an true owner of Titanium’s Claim open for determination, so

this Court may take up the issue independently.

                                        PRAYER FOR RELIEF
       WHEREFORE, the Debtor requests this Court deny Cascade’s Objection and grant

Debtor’s Motion.

       Dated: April 19, 2019

                                                     VANNOVA LEGAL, PLLC


                                                                 /s/
                                                     Logan Finlay
                                                     Counsel for Debtor




       13
